                                                                                                                                                                                                           g

                                   Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 1 of 57
 JS 44 (Rev, 10/20)                                                      CIVIL COVER SHEET
 The .IS 44 civil cover shccl and The information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk oflCourl for the
 purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NE,\'7l)'AGE OF THIS FGRM)
 I. (2) PLAINTIFFS                                                                                         DEFENDANTS
            Spirit Cruises, LLC and Entertainment Cruises, Inc.

    (b)     County of Residence of First Listed Plaintiff       COOK                                       County of Residence of First Listed Defendant
                                (EXCEPTIN u.s PLAINTIFF CASES)                                                                    (IN f/.s pL,4]}W"//TF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.
          Attorneys (Firii1 Name, Address, and Telep/iane Numbuz)
    (c)                                                                                                     Attorneys (UKIMW/1)
         Marshall Dennehey Warner Coleman & Goggin, 2000
         Market Street, Suite 2300, Philadelphia, PA 19103, (215)
         575-2623                                                  +
 It. BASIS OF JURISDICTION (Place an "X" in One Box Only)     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place of: ",\"' in One Boxfnr Plainly
                                                                                                        (For Dive/xvily Caves Only                                  am/ Um: Bvxfnr l):mlanl)
QI      U.S. Govemmeni               @3      Federal Question                                                                    PTF       DEF                                       p'rl=   DEF
          Plaintiff                            (US. Gm'emnw/ll No/ a I'arl)9                      Citizen ofTllis Slale         E 1      Q 1       Incorporated or Principal Flak    Q 4 [j 4
                                                                                                                                                     ollBusiness In This State

U2      us. Govcmment                QUO Dignify                                                  Citizen of Another State      QUO      QUO      hicorporaled and Principal Place     [ 1 5 [ is
          Defendant                       (lndicale Cilizwuhip ofFarlie.v in llcm III)                                                               of Business In Another S1a1e

                                                                                                  Cilizen or Subject of a       QUO      [Q] 3    Foreign Nation                       [is       QUO
                                                                                                    Foreign Country
 IV. NATURE OF SUIT (P/r/ce an                       in One Box Only)                                                                 Click here for: Nature of Suit Code Descriptions.
           :CONTRA CT                                          TORTS    A.
                                                                                                     1 FORIFEI'IIUI{E/PENALTY C              BANKRUPTCY                       OTHER STATUTES
    l N) Insurance                      PERSONAL INJURY                 PERSONAL YNJURY "l6>5 Drug Relawri Seizure                         422 Appeal 28 USC 158            375 False Claims Aol
    120 Marine
    130 Miller A01
                                      I 310 Airplane
                                        315 Airplane Product
                                                                   L] 365 Personal Injury -
                                                                             Product Liability
                                                                                                            of Properly 21 USC 88 I
                                                                                                       690 Other
                                                                                                                                    3      423 Withdrawal
                                                                                                                                               28 USC 157
                                                                                                                                                                     3      376 Qui 'I`mn (31 USC
                                                                                                                                                                                3729(a))
    140 Negotiable lnstmmcnt                 Liability                  367 Health Care/                                                                               -| 400 Stale Renpporlionmenl
    150 Recovery ofOvex'pay1\1enl j 320 Assault, Libs! &                    Pliannacellticnl                                             PROP18RTVNIGHTS                    410 Arai£rusl
        & Enfurcemeni of Judgment            Slander                        Personal Injury                                                820 Copyrighis                   430 Banks mad Banking
    ISI Medicare Aoi                    330 Federal Employers'              Produc! Liability                                              830 Patent                       450 Commerce
    152 Recovery oIIDellaulled               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                  340 Marine                           injury Product                                                    New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Tradeinark                       Corrupt Organizations
    153 Recovery of Ovcrpnylnent             Liability               PERSONAL PROPERTY                           LABOR                     880 Defend Trade Secrets 3 480 Consumer Credit
        of Veteran's Benefits           350 Motor Vehicle               370 Olhcr Fraud            jello Fair Labor Slzmdards                  Act of 2016                      (IS USC 1681 or l692)
    160 Stockholders' Suits             355 Motor Vehicle               371 Truth in Lending                Act                                                        1 485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Manugesncni              1 socl» AL SECURI TY A,               Protection Act
    195 Conlmcl Product Liability       360 Other Personal                  Properly Damage                 Relations                      861 HIA (1395fl)                 490 Cable/Sal TV
    196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act               862 Black Lung (923)             850 Sccuril{cs/Commodilies/
                                        362 Personal injury -               Product( Liability         751 Family and Medical              863 DIWC/DIWW (405(8))               Exchange
                                             Medical Malpraciicc                                            Leave Acl                      864 ssm Tillc XVI           XI 890 Olher Sla$1llory Actions
        REAL PROPERTY                     5 CIVIL RIGHTS             PRISONERPETITIONS :             1790 Other Labor Litigation           865 RSI (<l05(g))           3 89] Agriculh1mi Acls              i
  1210 Land Condclnnalion          -I 440 Other Civil Rights            Halxcas Corpus'            j791 Employee Relircmcnt                                            -I 893 Envirollmnental Mailers
    220 Forcclosllre               -I 441 Voting                       463 Alien Detainee                  Income Security Acl            FEDERAL TAX SUITS             -| KOS Freedom oflnformntion
   230 Rent Lease & Ejechncm            442 Employment              _I 510 Molions to Vacate                                               870 Taxes (U.S. Plaintiff            Act
   240 'l`011s to Lund                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
   245 Ton Produc! Li8bili1y
   290 Ml O\l\cr Real FropeNy
                                             Accommodations
                                   3445 Amer. w/Disabilities
                                                                        530 General
                                                                        535 Death Penalty                 , IMMIGRATION
                                                                                                                                          871 IRS Third Party
                                                                                                                                                 26 USC 7609
                                                                                                                                                                     3      899 Administrative Frocedure
                                                                                                                                                                                Ac1lRevicw or Appeal of
                                            Employment                  Otlll:l'.                      462 Naturalization Application                                           Agency Decision
                                   3446 Amer. w/Disabilili€s            540 Mandamus & Other           465 Other lmmigmlion                                             j 950 Constitulionnlity of
                                             Other                      550 Civil Rights                    Actions                                                             Stmc Statutes
                                   j 448 Education                      555 Prison Condition
                                                                        560 Civil Detainee
                                                                            Conditions of
                                                                            Col)lill€l\\€l\l
 V. ORIGIN (Place an "X" in Use Box On/)9
Q I Original             02 Removed f rom               E3         Relnanded from             E4 Reinstated or [1 5 Transferred from                    6 Multidistrict          [] 8 Multidistrict
       Proceeding              Slate Court                         Appellate Court                Reopened                   Another District    [I        Litigation -                 Litigation -
                                                                                                                             (~*/mcM9                      Transfer                     Direct File
                                         ICite the U.S, Civil Stalutc under which you are filing (Do not cilcjnrixfliclional sMtiifes unless diver.yi(193
                                          46 U.S.C. §30501 el seq.
 VI. CAUSE OF ACTION                     Brief description of cause:

VII. REQUESTED IN D CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only ifdcmanded in complaint:
      COMPLAINT'         UNDER RULE 23, F,R.Cv,P.                                                                                              JURY DEMAND:                E Yes       D No

VIII. RELATED CASE(S)
                      l€'*Iee i:a.cr1'ucrIrJn.s).'
       IF ANY                                      JUDGE                                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
 1/612021                                                             Timothy D, Rau
FOR OFFICE USE ONLY
   RECEIPT #                    AMOUNT                                       APPLYING IFP                               JUDGE                             MAG. JUDGE
                                    Case 2:21-cv-00049-MSG    Document
                                                       UNITED STATES     1 Filed
                                                                     DISTRICT    01/06/21 Page 2 of 57
                                                                              COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                               DESIGNATION FORM
                       (Io be used by cormse/ or pro se p/ainlwIo indicate I/ve caregoljf oflhe case for (he purpose 0fa.\'signn1e/ll /0 the rlpp1'opI'ia!e calendar)

Address of Plaintiff:                                        Spirit Cruises, LLC and Entertainment Cruises, Inc.
Address of Defendant:                                        455 N. Cityffont Drive, Suite 2600, Chicago, IL 60611
Place of Accident, Incident 01' Transaction:                                                                Philadelphia, PA


RELA TED CASE, IFANY:

Case Number:                                                        Judge:                                                       Date Terminated :

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to propcity included in an earlier numbered suit pending or within one year                              Yes                      No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact OI' grow out of the same transaction as a prior suit                            Yes                      No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit 01' any earlier                               Yes                      No
       numbered case pending 0l` within one year previously terminated action of this cou11'?

4.     is this case a second or successive habeas corpus, social security appeal, 01' pro se civil rights                           Yes                       No
       case filed by the same individual?

I certify that, to my knowledge, the within case                 is /        is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
DATE; 01 I06/2021                                                                                       I                                               84707
                                                                               Attorney-al-Lwv / Pro Se /Vain/[u                               IIllo/'Hey I. D. in (if f:/2/1/ica/nie)



CIVIL: (Place n \ in one category only)

A.            Feileml Question Cases'                                                            B.    Divnrsigl Jurisdiction Cases:

       1. Indemnity Contract, Marine Contract, and All Other Contracts                                 l.    Insurance Contract and Other Contrzlcts
       2. FELA                                                                                         2.    Airplane Personal Injury
       3, Jones Act-Personal In.iuly                                                                   3.    Assault, Defamation
       4. Antitrust                                                                                    4.    Marine Personal Injury
       5. Patent                                                                                       5.    Motor Vehicle Personal Injury
       6. Labor-Management Relations                                                                   6.    Other Personal Injury (Please specuj;):
       7, Civil Rights                                                                                 7.    Products Liability
       8, Habeas Corpus                                                                                8.    Products Liability -. Asbestos
       9. Securities Act(s) Cases                                                                      9.    All other Diversity Cases
8J
       IO. Social Security Review Cases
       I l. All other Federal Question Cases
                                                                                                             (Please .rpecm9.'

               (Please .s'pec 9.'                        Ruts F



                                                                               ARBITRATION CERTIFICATION
                                                      (The ejjkcl oflhis eerlyicalion is to remove /he caxef/'om eligibililyfor aI'bilv°aIio:1,)

L
                       Timothy Ran                             1 counsel   of record or pro se plaintiff do hereby certify:

              Pursuant to Luca! Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

               Relief other than monetary damages is sought.



DATE :     01/06/2021                                                                                                                                  84707
                                                                               A/lorney-al-Law / Pro Se Plainrif                               Allorney LD. # (ifapplicab/e)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/20//Z)
                                                                                                                                                                   g


                     Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 3 of 57
                                                IN THE UNITED STATES DISTRICT COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                           QASE MANAGEMENT TRACK DESIGNATION FORM
lNl IIE MATIEI( OFTHE l'l;IIi}l()N OF Sl'II{lT LIRUISES, LLC AND ENIEIlTAlNMI;Nl` CRUISES. ICC. AS ownEI(s
UF T: IE MN SPIRIT OF Pllll.AnELPl1M FOR EXUNERAT :UN FROM, OR 1,IMITATlNN DF. 1.lAnlu1y                                  CIVIL ACTION
                                                   v.

                                                                                                                          no.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this Bonn.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus .- Cases brought under 28 U.S.C. § 2241 through § 2255.                                                                                 ()
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits .

(c) Arbitration - Cases 1'equired to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos .-. Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                                                                                  ()
(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly refe1'1°ed to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(D Standard Management -. Cases that do not fall into any one of the other tracks.                                                                         J
1/6/2021                                                             Timothy D. Rau                          Spirit Cruises, LLC and Entertainment Cruises, Inc.

Date                                                                          Attorney~at-law                       Attorney for
(215) -575.-2623                                                      (215) 575-0856                            tdrau@mdwcg.com

Telephone                                                                      FAX Number                           E-Mail Address


(Civ. 660) 10/02
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 4 of 57




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS                                                COMPLAINT
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY




    COMPLAINT FOR EXONERATION FROM, OR LIMITATION OF, LIABILITY

       COMES NOW SPIRIT CRUISES, LLC and ENTERTAINMENT CRUISES, INC. and

for its Complaint for exoneration from, or limitation of, liability, states:

       1.       This action arises under the laws of the United States providing for exoneration

from or limitation of vessel owner's liability (including 46 U.S.C. § 30505 and § 30511) and the

various statutes, rules and regulations relating thereto, including Federal Rules of Civil

Procedure, Supplement Admiralty Rule F. This Court has jurisdiction pursuant to 28 U.S.C. §§

1331 and 1333. The casualty that give rise to this incident allegedly occurred while Malcolm

Thomas was a passenger on the vessel owned and operated by Petitioners.

       2.       At all material times, Fetitioners were and are individuals residing at 455 N

Cityfront Drive, Suite 2600, Chicago, IL 60611.

       3.       Entertaimnent Cruises, Inc. is a domestic corporation organized pursuant

to the laws of the state of Delaware. Its principal place of business is located at 455 N Cityfront

Drive, Suite 2600, Chicago, IL 6061 l.
                                                                                                      I
             Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 5 of 57




        4.        Spirit Cruises, LLC, is a domestic limited liability company organized

pursuant to the laws of the state of Delaware. Its principal place of business is located at 455 N

Cityfront Drive, Suite 2600, Chicago, IL 60611 .

        5.       Entertainment Cruises, Inc. is the sole member of Petitioner, Spirit Cruises,

LLC.

        6.       At all times material hereto, claimant Malcolm Thomas resided at 518 E. Vine

Street, Millville, NJ.

        7.       Venue is properly laid in this district in accordance with Supplemental Rule F of

the Supplemental Rules for Certain Admiralty and Maritime Claims, inasmuch as the owner of

the vessel has been sued in this district, and the vessel at issue is located in this dist1°ict.

        8.       Written Notice of Claim was received by Petitioners for alleged injuries sustained

by Claimant Malcolm Thomas on or after July 9, 2020 in the form of a Civil Action Complaint

filed in the Philadelphia Court of Common Pleas and served by personal service. A Copy of the

Complaint is attached hereto as Exhibit "A,"

        9.      It is alleged in Claimants Complaint that on July 14, 2018, claimant Malcolm

Thomas was a passeugel' on the Spirit of Philadelphia in the navigable waters of the Delaware

River owned and operated by the Petitioner.

        10.     Claimants have alleged that while he was a passenger on the Spirit of Philadelphia

he was served alcoholic beverages while he was not of legal drinking age 'FO the point that he

became visibly intoxicated.

        11.     Following his cruise on the Spirit of Philadelphia, Malcolm Thomas was

operating a motor vehicle and collided with another vehicle driven by Saner Is awa.




                                               Page 2 of 7
          Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 6 of 57




       12.     It is alleged that Malcolm Thomas sustained injuries as a result of the motor

vehicle accident subsequent to his cruise on the Spirit of Philadelphia as a result of alcoholic

beverages served to him while on the vessel.

       13.     Samar Is awa has filed suit against Malcolm Thomas and alleged that ABC Bars 1-

10 served alcoholic beverages to Malcolm Thomas to the point of intoxication. A copy of the

Is awa Complaint is attached hereto as Exhibit "B."

       14.     Claimant Malcolm Thomas was a passenger on the the M/V SPIRIT OF

PHILADELPHIA when it is alleged that the owner and operator of the vessel engaged in

negligent acts which led to his injuries.

       15.     At all material times, Petitioners owned the M/V SPIRIT OF PHILADELPHIA

within the meaning of46 U.S.C. § 30505.

       16.     At all material times, the M/V SPIRIT OF PHILADELPHIA, is a yacht style

dining vessel located in Philadelphia, PA.

       17.     At all material times, Petitioners manned, navigated and operated the M/V SPIRIT

OF PHILADELPHIA at its own expense and procurement.

       18.     The aforementioned injuries and incident alleged in the Complaint, Malcolm

Thomas v. Spirit Cruises and Entertainment Cruises, et al., attached as Exhibit "A," were not

caused or contributed to by any fault, neglect, want of care, or design on the part of Petitioners,

Spirit Cruises, Entertainment Cruises, the M/V SPIRIT OF PHILADELPHIA, or anyone for

whom Petitioners may be responsible.

       19.     Petitioner used due diligence to make the M/V SPIRIT OF PHILADELPHIA

seaworthy, and they were, at the time of the incident described herein, tight, staunch and strong,

and in all respects seaworthy and fit for the service in which it was engaged.



                                             Page 3 of 7
                                                                                                         T

          Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 7 of 57




       20.     If any loss, damage, injury 01' death was sustained by Claimants as aforesaid, such

loss, damage, injury or death was in no way caused by fault, negligence, recklessness, 01' want of

due care on the pmt of the Vessel, Petitioners O1` parties for whom they may be held responsible.

Rather, any such loss, damage, injury or death was occasioned and illculTed wholly without the

fault, privily, or knowledge of the Petitioners.

       21.     It is anticipated that Claimants will seek damages in an amount that will exceed

the total sum or sums for which Petitioners may be legally responsible or may be required to pay

under applicable statutes and laws governing exoneration from and limitation of liability. All

Claiman'Fs and suitors of whom Petitioners have knowledge as of the time of filing this Petition

are named above.

       22.     The aforementioned incident was caused either by factors for which no one was

responsible, or was caused by O1` was contributed to by the fault and negligence of other persons

Of' entities, or other conditions, for which Petitioners are not responsible.

       23.     The aforementioned incident was occasioned and occurred without fault of

Petitioners and without the privily or knowledge of Petitioners.

       24.     The value of the M/V SPIRIT OF PHILADELPHIA after the incident is

$2,000,000, as reflected in the Vessel Appraisal Report prepared by Martin Ottaway and attached

as Exhibit "C." Upon information and belief, Petitioner states that there are no liens upon this

vessel prior to Ol` paramount to any lien that may have accrued by reason of the matters aforesaid.

       25.     Petitioners claim and seek exoneration from liability, for any loss, damages 01°

injury occasioned 01' incurred by reason of the aforementioned incidents, and for any and all

claims thereof, the Petitioner alleges that it has valid defenses thereto on the facts and on the law.




                                             Page 4 of 7
          Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 8 of 57




       26.     Upon information and belief, the claims arising out of the aforementioned

incident may exceed the value of the M/V SPIRIT OF PHILADELPHIA .

       27.     Petitioner fu11he1' claims the benefit of the Limitation of Vessel Owners' Liability

Act provided under Title 46, United States Code, §§ 30501 -30512, inclusive, providing for

limitation of vessel owners' liability, and of the various statutes, rules and regulations

supplemental thereto, and amendatory the1*eof`, and to that end, Petitioners are ready and willing

to proceed according to law and pul'suant to the lulls and practice of this honorable Court.

       28.     To Petitioners' knowledge, the M/V SPIRIT OF PHILADELPHIA has not been

attached Of' arrested in any suit brought in connection with a claim arising out of the

aforementioned incident.

       29.     This Complaint is filed within six months after petitioners received any written

claim, and is therefore, timely filed.

       30.     All and singular, the premises are true and exclusively with the Admiralty and

Maritime Jul'isdictioll of the United States and this honorable Court.

       WHEREFORE, Petitioners pray that:

               a.      This Cou1"c enter an Order approving an ad interim stipulation as offered

       by Petitioners, and enter an Order 1'est1'aining the institution and/or prosecution of any and

       all actions, suits, and legal proceedings of any nature or description, in any jurisdiction,

       except in the present proceeding, against Petitioners or their agents 01' representatives, or

       any other person for whom Petitioners are or may be responsible or against any

       Petitioners' property, including the M/V SPIRIT OF PHILADELPHIA to recover

       damages caused by or resulting fi'om said exposures and incidents that occur1°ed after

       2018.



                                            Page 5 of 7
  Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 9 of 57                                9
                                                                                               3




       b.      This Court enter an Order directing the issues of a notice to all persons

claiming damage for any and all loss, damage, expenses, Ol' injuries caused by or

resulting from the aforesaid incident, citing them and each of them to appeal' and make

due proof of their respective claims, and all to appear and answer the allegations of this

Complaint at or before a time certain to be fixed by said Notice,

       c.      This Court in this proceeding will adjudge:

               (i)     Petitioners, Spirit Cruises LLC, Entertainment Cruises, Inc. and the

       M/V SPIRIT OF PHILADELPHIA, are not liable to any extent for any loss,

       damage, expense or injury, nor for any claims whatsoever in any way arising out

       of or in any consequence of the aforesaid incident, and, therefore, Petitioners and

       the M/V SPIRIT OF PHILADELPHIA are entitled to a decree of exoneration in

       this matter,

               (ii)    If Petitioners shall be adjudged liability to any extent in the

       premises, then such liability be limited to the value of Petitioners' interest in the

       M/V SPIRIT OF PHILADELPHIA following the incident, and that a decree may

       be entered discharging Petitioners and the M/V SPIRIT OF PHILADELPHIA

       from all further liability and fu1"the1' enjoining the filing and prosecution of any

       claims against Petitioners and/or the M/V SPIRIT OF PHILADELPHIA with

       refel'ence to the matter and happenings recited in this Complaint, and




                                    Page 6 of 7
        Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 10 of 57
                                                                                             I
                                                                                             .
                                                                                             .
                                                                                             ..
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             ....
                                                                                             .
                                                                                             .
                                                                                             .
                                                                                             .
              d.     Petitioners may have such other and further relief as may be just and   ..
                                                                                             .
                                                                                             ..
                                                                                             ....
                                                                                              ...
                                                                                              ...
                                                                                                ...
                                                                                                 .......
           proper.                                                                               ..
                                                                                                 ...
                                                                                                 ...
                                                                                                   ....
                                                                                                    ..
                                                                                                    ...
                                                  MARSHALL DENNEHEY WARNER                            .....
                                                                                                        ...
                                                  COLEMAN & GOGGIN                                       ...
                                                                                                         ...
                                                                                                           ...
                                                                                                           ...
                                                                                                            ...
                                                                                                              ....
                                                                                                              ....
                                                                                                                ..
                                                                                                                 ..
                                                                                                                  ...
                                                                                                                    ...
                                                                                                                    .....
                                                                                                                      ...
                                                                                                                      ...
                                                  TIMOTHY D. RAU                                                      ..
                                                                                                                       ...
                                                                                                                       ..
                                                  2000 Market Street, Suite 2300                                       ..
                                                                                                                        ..
                                                                                                                        ...
                                                  Philadelphia, PA 19103                                                 ...
                                                                                                                           ...
                                                  tdrau@mdwcg.com
                                                  (215) 575-2623
                                                  Attorney for Spirit Cruises, LLC and         ...
                                                                                               ..
                                                                                               ..
                                                                                               ..
                                                                                                .

                                                  Entertainment Cruises, Inc.                   .
                                                                                                ..
                                                                                                 ..
                                                                                                  ..
                                                                                                   ...
                                                                                                    ..
                                                                                                     .
                                                                                                     ..
                                                                                                      ..
                                                                                                      ...

Dated: January 6, 2021.                                                                                ..
                                                                                                       ..
                                                                                                        ...
                                                                                                         ..
                                                                                                         .
                                                                                                         ..
                                                                                                          ..
                                                                                                           .
                                                                                                           ..
                                                                                                           .
                                                                                                           ..
                                                                                                           .
                                                                                                           ..
                                                                                                            ...
                                                                                                              .
                                                                                                            ...
                                                                                                              .
                                                                                                             .




                                        Page 7 of 7
Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 11 of 57




    EXHIBIT                               ii A ii
                     Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 12 of 57


v



              Court of Common Pleas of Philadelphia County                                                            l1nrzPlol!1oli&>1siy Hue f>ntar (Dpm¢el;Nl11i,\bPf)
                            Trial Division
                                                                                                            .nm .8028
                           Civil Cover Sheet                                                  IE ~Flxmg N\!11lln»°: 20? 'l pa f:89 E 3 -l
                                                                                                                                                               000957
    PLAINTIFFS NAME                                                                           DEFENDANT'S NAME
      MALCOLM THOMAS                                                                            SPI RIT cRUd SES » L L C


    PLAWIIF VS ADDRESS                                                                        DE PENDANTS ADDRESS
      BUILDING c,           APT    33 2350 ROUTE 10                                             4 0 1 s . CO LUMB US
                                                                                                                 BOULEVARD
      MO RRIS        P L AIN S N J 07950                                                        PHILRDELPIIIA PA 19106


    FL/iINlll1FF'S NAME                                                                       DEFENDANTS NAME
                                                                                                ENTFIRTRINNISNT CRU I SES f                   INC »


    FLAINTIFFSADDRESS                                                                         DEFENDANTSADDRESS
                                                                                          »
                                                                                                401 S. COLUMBUS BOULEVARD
                                                                                                PHILADELPHIA PA 19106


    I'L/UN rxpv'5 Nf\M\i                                                                      OEI=ENIJANT'S NAME
                                                                                                J OHN DOE 1-5

. Pl/\INTIFf'S ADDRESS                                                                        OEFEND/\NT'S ADDRESS
                                                                                                UNKNOWN
                                                                                                UNKNOWN P A 9 9 9 9 9



 7DTAl. NUMBER OF PLAII\'l'iFFS                 TOTAL NUMBER OF DEFENDANTS        F/WMMENCEMENT OF ACTION
                                                                                                                                                             18 Notice of/Xppeul
                       1                                          4
                                                                                   53 Cu l n l »l :l u »l            U Petition I\ch'un
                                                                                   D W W I ullS1\1nllxolls           C] Transfer From Olav lurisdiclions
 AMOUNT IN cowmovsasy                      COURT PROGRAMS

                                           U Arbitration                 D a1 ~. » 'h » n                           [3 (`di»llin:lw                         D Seniennem
 13 $50,000.00 nr 1585
                                           M July                        D '$uvill§s .Nuliun                        1;l Minor Chun Appeal                   U Mi n o r s
    [Xl More than $50,000.00               E] NIB) - .! l\lY             9 P~:i i l i hl l                           D $11l.1n1-an5 Appeals                 U W /DlSuwivnl
                                           U Olhcr;
 CASE TYPE AND CODE

      20 - PERSONAL INJURY --- l')TtlE°R

    S7ATU7DRY BASIS FOR CAUSE OF ACTION




 RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                                              FILED                                         IS CASE SUBJECT 'to
                                                                                                                                            COORDINATION ORDER?
                                                                                   ;:530 pp;g13-gY                                                      VES                 NO

                                                                                JUN 19 2020
                                                                                   A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf ofPlainlif17Pe1itioner/Appellent: @.5.*..<~3;1-1_"llfri~l;v=
Papers may be served at the address set forth below,

NAME OF l=1.MN7IFf'S/PETITIONER'S:M=PeLLAN1"S ATTORNEY                                   ADDRESS

     JOSEPH          F .   B O UVI E I R                                                      FEDERAL RESERVE BANK BUILDING
                                                                                              1 0 0 N . INDEPENDENCE MALL WEST
PHONE NUM8ER                                         FAX HUMHER                               SUIT E PA NW
     (215)629-1600                                    1215) 923-2227                          PHILAQELPHIA PA 19106-1559

euprveme couRT loEnTlt=lc/~1ION NO                                                       :=-+.=1AIL All}l]RFS8
     0 -"i E l.s 7                                                                            ]bouv1v*@mattlon1.cmm

sisrunuue OF FLING ATTORNEY OR FARTY                                                     one SU3MI1TED
    JOSE PH BOUVI HR                                                                          F r id a y, J u n e 1 9 ,               2020,      GS           aryl

                                                               FENAL COPY (Approver by The Prolhonolasy Clerk)
               Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 13 of 57


      s   T



\




    COMPLQE LIST OF DEFENDANTS .
          1. SPIRIT CRUISES, LLC
                 401 S. COLUMBUS BOULEVARD
                 PHILMDELPHIA PA 19106
          P.   ENTERTAINMENT CRUISES, INC.
                 401 S. COLUMBUS gQULEVARD
                 PHILAMELPHIA PA 19106
          3    JOHN DOE 1-5
                 UNKNOWN
                 UNKNOWN PA 99999
          4    ABC CORP. 3-5
                 UNKNOWN
                 UNKNOWN PA 99999
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 14 of 57


    I
\




                                                                                                                                          aw "M.'
    MATUONI, LTD.                                                                                                   Filed 81.8 A'.¢:1:%s-:BH by the
    BY: Eugene Mattioni, Esquire                                                                                   Office 4P~.MHd
                                                                                                                                hi .i-4 4L ..:Records
                                                                                                                                              ..
           Joseph Bouvier, Esquire                                                                                        19            4424: anglesqs. am
    Attorney ID Nos.: 15291; 54107                                                                                                     - sI4Jr3nJ4r `
    100 North Independence Mall West, Suite 5A N.W.
    Fhiiadelphia, PA 19106
    Phone: (215) 629-1600
    Email: e1nattioni@mattioni.com, jbouvie1'@mattioni .com

    JARVE KAPLAN GRANATO STARR, LLC
    By' Anthony Granato, Esquire
    Attorney ID No. 48042
    1600 Market Street, Suite 1650
    Philadelphia, PA 19103
    Phone: (215) 751-1700
    Email: agranato@nj-trial}awyers.com

    Atrorneysfor Pfainrw"

    MALCOLMITHOTV1IAS                                                         »
                                                                                        COURT OF COMMON PLEAS
                                                                                        PHILADELPHIA COUNTY
                                          Pl a i n ti f f                               LAW DIVISION
                  v.
                                                                             I
                                                                             |

    SPIRIT CRUISES, LLC, et al.,                                             I
                                                                             >         JUNE TERM, 2020
                                                                             F
                                                                             r         NO.
                                         Defendants                          r
                                                                             4
                                                                             4
                                                                             9



                                                                 noT;c18 TQDEFEND

                                      NOTICE                                                                      AVISO
        You have been sued In cnunl. II you wish lo defend ogcinsl he clolrns       je hon do mamiodo <1 oiled en In could Si isled qlllcre ciefencielse
        set forth In the tollnwlng pug ex, you rnusl lake oclion wllhln (20} days   de eslns rlemnndns expeuslos en ins puglnos slguienles. usicd Ilene
        cites Ills complaint and notice url: served, by entering D wcillen          velnle (20) Di-ss de plot/D of purfiv do In echo de la demanriu v Io
        nppenlunce periunully of by olluvnuy encl lillng In willing with Ihc        rsoiillccxdozm, fuck Iollo osenluv uno compnrencln escllin 0 in
        covri your dalcnses or objncllons Io the claims se! Iorih ugolnsl you.      pelsorlo o con un oboqodo y enrregam Io cofle enromo escrllo Sus
        You ore warned Ihol if YOU foil lo :Io so the case Moy pioceed              defenses o cut ohleclones o Los rlernondos an conf cu le so persons.
        wblhoul you and o}vd9menl may be enlaced ogclnsi you by ha                  Sec cvlsodo clue of used no se delierxde, la coNe lomom madldosy
        cowl wlihoul Iuriher notice for any :nanny tlnlmed in the comploinl         suede conlinuur In demarwio en coniro suy U sin prevlo uviso <1
        or or any other clolm or repel lequesied by the piofnliii. You may lose     noliiicuclon. Ademas, Io cM suede dactclxr Q Iuvor del
        money OI pmpsrly or other rights lmporlnnl Io you.                          demonds\clnle y mqWram we usleri curnplo con iodox Los
                                                                                    grovislones de osrc denwnda, uslau puede elder dlncm o !U.l
        YOU SHOULD TAKE11 IIS PAPER TO YOUR \AWYE12 AI UNCH. IF you DO              l>roplc:c'Iu<4es o osfm delechos Imprianfes polo uxled.
        nor HAVE A LAWYER OR CANNQI AFFORO ONE, GO TO OR
        TELEPHONE YHE OHICE SET FORTH BELOW TO FIND OUT wHERE you                   KLEVE ESTA DEMANDA A UN ABOGADO INMEDI/\LAMEn~lg Sl NO 7lENI8
        CAN GET LEGAL HELP,                                                         ABAGADO O 51 NO IIENIF El DINERO SUFICIENTE DE PAGAR TAI.
                                                                                    SERVlClO. VAY/\ EN pensoiw. o LLAME PRO mlzrorlo A LA OFiCINA
                                                                                    CUYA DIRECCION SE &NCVEI~1IRA z5mrA ABA Jo PARA Avsmcllm
                                                                                    DONDE SE FIJEDE CUNSEGUIR ASISTENCIA LEGAL.

                              Lawyer Reiercnco Srzwlce                                                  5swi<:n le Helelenclu lcgcnl
                                 One Reodlng CorNer                                                        Uno Reualng Csmflo
                          Phlludelphm. Prmrlsylvonlo 19107                                                 Fil:-de!'iu, FA l'H07
                                 telephone: 238-170]                                                         Teh:lm1o~ 238 170 I




    lOn14782\4-I 3
                                                                                                                                             Case ID: 200600957
             Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 15 of 57


    I
\




        MATTIONI, LTD.
        BY: Eugene Mattioni, Esquire
               Joseph Bouvier, Esquire
        Attorney ID Nos.: 15291; 54107
        Federal Reserve Bank Building
        100 North Independence Mall West, Suite SA N.W.
        Philadelphia, PA 19106
        Phone: (215) 629-1600
        Fax: (215) 923-2227
        Email: emattioni@mattioni.com; jbouvier@mattioni.con1

        JARVE KAPLAN GRANATO STARR, LLC
        By: Anthony Granato, Esquire
        Attorney ID No. 48042
        1600 Market Street, Suite 1650
        Philadelphia, PA 19103
        Phone: (215) 751~1700
        Fax: (267) 238-1319
        Email: agranato@nj ~trial lawyers .com

        Atforneysfor P!az'ntw

        MALCOLM THOMAS                                 COURT OF COMMON PLEAS
        Building C, Apt. 33                            PHILADELPHIA COUNTY
        2350 RI, 10                                    LAW DIVISION
        Morris Plains, NJ 07950

                              Plaintiff


        SPIRIT CRUISES, LLC
        401 S. Columbus Boulevard
        Philadelphia, PA 19106                         JUNE TERM, 2020
               and
        ENTERTAINMENT CRUISES, !NC.                    NO.
        402 S. Columbus Boulevard
        Philadelphia, PA 19106
               and
        JOI-IN DOE 1~5 (fictitious names)
               and
        ABC CORP. 1-5 (fictitious names)

                             Defendants


                          grvu, QWIQN COMPL4;M AND JURY BEMANQ


        (00378214-I }
                                                                               Case ID: 200608957
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 16 of 57


    I
I




                    Plaintiff I\'1alcolIn Thomas, by and through his attorneys, hereby files this complaint

         against defendants and states as follows:

                    I      PIaimiffI\/Ialcolm Thomas is an adult individual citizen residing at Building C,

         Apt, 33, 2350 RL 10, Morris Plains, NJ 07950.

                    2.     Defendant Spirit Crises LLC (lxereafier "Spirit Cruises") is believed to be a

         Limited Liability Company organized pursuant to the laws of the Stale of Delaware with a

         principal place of busincss at 455 N. Citytrolmt Plaza, Suite 2600, Chicago, Illinois, 6061 1, and

         having a satellite office at 401 S, Columbus Boulevard, Philadelphia, PA 19106.

                   3.      Defendant Entertainment Cruises, Inc. ("Emertainmem Cruises") is believed no be

        a Delaware corporation with a principal place of business at 455 N. Cilyfront Plaza, Suite 2600,

        Chicago, Illinois, 6061 I, and having a satellite office at 40] S. Columbus Boulevard,

        Philadelphia, PA ]9106, Upon information and belief, defendant Enlerlainmeni Cruises is the

        parent company of defendant Spirit Cruises.

                   4.      At at! times relevant hereto, defendants Spill Cruises and/or Entertainment

        Cruises was/were the owner and/or operator and/or charlerel' and/or manager of" the passenger

        vessel Sprig oflI'hiladelphia, Official Number 943275, Can! Sign WWD4763. Defendants

        operated the Spirit oFPhiladelphia from the vesse}'s terminal located at 401 S. Columbus

        Boulevard, Phiiadelphi0 PA and engaged in commercial maritime acliviiies,         wi%l1   the vessel

        going out on the Delaware River, a navigable water of the United States, for lunch and dimer

        cruises, special event cruises, corporate cruises and wedding cruises, providing skyline views of

        the City of Philadelphia and surrounding areas of interest on the Delaware River.

                   5.     Defendants Spirit Cruises and/or Entertainment Cruises was/were the holdcr(s)

        and owner(s) of a license (I,ID# 53571, License #P43) granted by the I'ezlllsylvaniz\ Liquor



        (0fl37821<l-I J
                                                                                                       Case ID: 2()06()(}9§,'7
              Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 17 of 57


    a    |      |
l




         Control Board ("PLCB") pursuant to the Pennsylvania Liquor Code, 47 PS. § 4-401 , and sold

         and/or dispensed alcoholic beverages aboard the Spirit of Philadelphia under regulations

         imposed by the PLCB and the Pexmsylvania Statutes Title 48-7 Chapter 1 Liquor Code.

                    6.    Defendants John Doe l - 5 (hereafter "the .Tour Doe defendants") are adult

         individuals, whose names and addresses are not cumzntly known to plaintiff, who were working

        in the capacity of bartenders and/or servers of alcoholic hcvclfmgos aboard the Spirit of"

        Philadelphia 011 the evening of July 14, 2018.

                          Defendant ABC Corp. 1-5 are corporations or other business entities whose

        identities are not currently known to plaintiff, and which were the cmploycr(s) of defendants

        John Doe 1 - 5 as o1*IJuly 14> 2018.

                    8,    At all times relevant hereto, defendants Spirit Cruises, Entertainment Cruises,

        and/or ABC Corp, 1 5 were responsible for hiring and training the employees serving alcoholic

        drinks on board the Spirit of Philadelphia.

                    9.    On July 14, 2018, at or about 6:00 p.m., plaiutiflf boarded the Spirit of

        Philadelphia at its terminal on Columbus Boulevard, in the City and County of Philadelphia, for

        the purpose of enjoying a dinner cruise.

                    10.   Plaintiff was 20 years of age at that time and, pursuant to the rules, policies and

        procedures of defendants Entcnaimuucnt Cruises and Spirit Cruises, was not of age to lawfully

        purchase or consume alcoholic beverages.

                    11,   When the vessel Erst got underway on its cruise on the evening of July 14, 2018,

        plaintiff and his friend ordered margaritas from a female server, who brought very large

        margaritas to them. Thel'eafter, the bartenders served plaintiff and his fl'iend a variety of

        alcoholic beverages throughout the evening, including cognac, and llsey became intoxicated and




        {00378214-I I
                                                                                                      Case ID; 200600957
        Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 18 of 57


\




     showed their intoxication by visible actions to such extent that a competent bartender or server

     knew or should have known they were iutoxicaied.

               12.   Plaintiffs age was not checked when he boarded the vessel, nor was his age

     checked at any time that he ordered or was sawed alcoholic beverages aboard the vessel,

               13.   Upon information and belief, one or more of the John Doe defendants, acting in

     the course and scope of their employment, served and/or continued to serve aloohoi to plaintiff

     while he was visibly intoxicated.

              14.    After disembarking the vessel after the cruise concluded, plaintiff got in his car

    and began driving home. As a result of his intoxication, plaintiff lost control of his vehicle while

    on Route 55 South in Elk Township, New Jersey, and it crossed the median; into the northbound

    lanes of lravei and flipped over before striking a northbound vehicle head-on.

              15.    In the accident, plaintiff sustained catastrophic personal injury including a severe

    cervical fracture at he C4-C5 level, necessitating surgery with cervical spine fusion from C3 to

    C6 and severe spinal cow injury, Plaintiff is now a quadriplegic unable to function in n normal

    fashion, and he 1'equi1'es extensive medical care, rehabilitative care and other services. He will

    require a great level of such care, rehabilitation and services to assist him for l11c remainder of his

    life.

              16,    Plaintiff wels found to have a blood alcohol level of .254 mg/dl. and thus was

    operatin ghis vehicle while intoxicated from consuming alcoholic bevera8es served to him by the

    John Doe defendants during the cruise aboard the Spirit of Philade!phéa.

             17.     Plaintiffs injuries are serious and of a permanent nature, and are of such type and

    nature that they meet any applicable 101't threshold (the applicability of any threshold being a

    matter of defenclanlsf prooi9).




    (00]7R2l4-I )
                                                                                                 Case ID; 200600957
      Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 19 of 57




           18.       As a result of his injuries, plaintiff has been required and will continue to require

 and undergo medical attention and care and to expend various sums of money and incur various

 expenses for the injuries and residuals he has suffered, any or all of which may continue for an

indef3nile period of time in the future.

           19.       As an result of his i11ju1°ies, plaintiff has been and will in the future be hindered and

prevented from attending to his usual and customary duties and occupations, all 10 his

humiliation and embarrassment, and with great financial loss and loss of earning capacity.

           20.      By reason of the injuries described above, plaintiff has in the past and will in the

future continue to suffer severe pain, disfigurement, anxiety, depression and emotional damage,

and loss of the joys and pleasures of life.

           21.      As a direct result ofihc aforesaid occurrence, plaintiff has incurred and may

he1°eafler incur other financial expenses and losses.

                                         COUNT I - NE(lrLIGENCF,

                                   Plaintiff v. Defendants John Docs 1 .»

          22.       Plaintiff hereby incorporates by reference the averments cozmwined in pamgrnphs

L21 above as if fixliy set forth at length lmerein.

          23.       The John Hoe dfzfendzults owed a duty of reasonable care for the safely of the

passengers aboard the Spirit of Philadelplda, including plaintiff.

          24.       Defkandants failed to meet their duty of care to plaintiff and were careless,

negligent and reckless through their own actions and inactions, in violation of the General

Maritime Law of the United Slaves, in the following ways, including but not Iinuiied to:




               `l
{003782 14-1   J
                                                                                                   Case !D; 200600957
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 20 of 57


    l
1




                        (a)   Defendants unlawfully permitted plaintiff to purchase and consume alcoholic

                              beverages when he was not of a lawful age, in violation of the rules, policies

                              and procedures of their employer,

                        UD)   Defendants failed to ask plaintiff for proof' of his age when he boarded the

                              vessel, and they did not seek proof of plaintiffs age at any time during the

                              course of the voyage, instead serving him multiple alcoholic beverages despite

                              his tender age;

                        (c)   Upon information and belief, defendants failed to follow the rules, policies

                              and/or procedures of their employer with regard to the verification of a

                              passenger's age prior to the service of alcoholic beverages. This failure to

                              check plaintiffs age occurred each and every time he was served alcoholic

                              beverages on board the vessel that night,

                        (d)   Defendants served plaintiff murderous alcoholic beverages without ever

                              confirming whether he was of sufficient legal age to be served alcoholic

                              beverages ,

                        (8)   Defendants failed to Jake any type of action to keep track of the number of

                              alcoholic drinks served to plaixmtiffor otherwise monitor the amount of alcohol

                              he consumed,

                        (1)   Defendants continued to serve plaintiff alcoholic beverages when they knew

                              or should have known he was intoxicated,

                        (g)   Defendants continued to serve plaintiff alcoholic beverages even after he had

                              consumed such a large quantity of alcohol that defendants should have been




        {003782)4-I 1                                                                               Case ID; 2006009 reI
     Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 21 of 57




                       alerted to the risk of intoxication to plaintiff based on his size and body

                       weight;

                (h)    Defendants failed to detect that plaintiff' was in an inebriated condition, even

                       after he dmnonstraled signs of visible intoxication, including but not limited to

                       slurred speech, bloodshot and watery eyes, loudness, excitability, and loss of

                       coordination,

                fi)    Defendants continued to serve alcoholic beverages to plaintiff, despite his

                       visible intoxication;

                (i)    Defendants failed to safeguard plaintiff from the risk of over-consumption of

                       alcohol, and

                (1<)   Defendants permitted plaintiff to drive a vehicle while he was in an

                       ,intoxicated state.

          25.     As a direct and proximate result of defendants' negligence, carelessness, and

recklessness, plaintiff was caused to suffer the catastrophic injuries and damages described

above.

         26.      The conduct of the defendants was willful, wanton, reckless, and in total disregard

for the health and safety ofplaimiff, such that defendants' conduct was egregious and

outrageous, rendering them subject to the assessment of punitive or exemplary damages in

addition to the assessment of substantial compensatory damages for the harm caused by their

misconduct,

         WHEREFORE, plaintiff demands judgment in his favor and against ciefendantsjoinliy

and/or severally in an nrnount in excess of $50,000.00 or any applicable urbitratiozl limit,




(003782i4-I I
                                                                                              Case ID: 20()600957   .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
                                                                                                                    .
      Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 22 of 57




 together with interest, costs, delay damages, punitive damages, nltm~ney's fees, and such further

 1'e3ief` as may be deemed app1'op1°iate by the Court.

                         COUNT II .... NEGLIGENCE/RESPONDEAT SUPERIOR

        Plsxirlfifi' V. LJ¢;llf¢n¢l=1=1i5§123KIi§ mQb;£.»€»:»..I-!l2?9L£.£'!;!§§.iIllH<=1>£,§'I'*11§05~.H\1<l
                                                                                                       _,_    A1111 Cl0)3:1t)~ I»5

          27.         Plaintiff hereby incorporates by reference the averments contained in paragraphs

 1-26 above as if fully set forth at length herein.

          28.         At all times that they served alcoholic beverages to plaintiff, the John Doc

defendants were engaged in the course and scope of their employment with defendant Spirit

Cruises, defendant Entertainment Cruises, and/or defendant ABC Corp. l -- 5.

          29.         Defendants Spirit Cruises, EnteNai11rnent Cruises, an¢Vor ABC Corp. 1 - 5, as the

(:mploye]'(s) of the J0)n Doe clefendants, were thereflol'c responsible for the negligent, careless

and reckless actions of the john Doe defendants by way of vicarious liability and the doctrine of

/°e.9;)oncIea/ superior, and, accordingly, are fully liable for such negligence, carelessness, and

recklessness .

          30.         Defendants Spirit Cruises, Entertainment Cruises, and/or ABC Corp. 1 - 5 failed

to mee( their duly of cure to plaintiff and were careless, negligent and reckless through their own

actions and inactions, in violation of the General Maritime Law of Lhe United States, in the

Following ways, including but not iimitcd to:

                (H)    Defendants failed to have adequate policies or protocols in place to ensure that

                       only passengers who were of sufficient age could be served alcoholic beverages,

                (b)    Defendants ihilcd to have adequate policies or protocols in place to ensure that

                       its employees served alcoholic beverages only to those passengers who could




(00378214-I }
                                                                                                                           Case IL); zooeooe
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 23 of 57


    J



\




                                 present valid identification showing they were of sufficient age to drink

                                 alcoholic beverages,

                          (c)    Defendants failed to have adequate policies or protocols in place lo ensure that

                                 minors were not served alcoholic beverages;

                          (d)    Defendants failed to have adequate policies or protocols in place to ensure that

                                 their exnployerzs were familiar with and abided by workplace rules prohibiting

                                 the service of alcoholic beverages to minors,

                          (8)    Defendants failed to properly train, educate or supervise their cmp] ogees with

                                 respect to the legal service of alcoholic beverages to passengers;

                          (19    Defendants failed to properly train, educate or supervise their employees with

                                 respect Lo the prohibition upon the sale of alcoholic beverages to minors,

                          (8)    Defendants failed to properly train, educate or supervise their employees with

                                 respect to the p1~ohibition upon the consumption of alcoholic beverages by

                                 rumors,

                          (11)   Defendants iixiled to have adequate policies or protocols in place to ensure Thai

                                 passengers were not served so much alcohol that they became u danger to

                                 themselves or others,

                          (5)    Defendants failed to properly train, educate, OT su.pervise their employees so as

                                 to prevent the service of alcohol to a visibly intoxicated passenger aboard the

                                 vessel,

                          (3)    Defendants' alcohol policies and procedures were inadequate,

                          (k)    Defendants' alcohol policies were not enlbrced by delbndants,




        {0l)]7S'2l4-I I                                                                                   Case ID; 200600957
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 24 of 57


I        I




                     (1)   Defendants' alcohol policies were not followed by the Captain or members of

                            the vessel's crew,

                    (m) Defendants failed to safeguard plaintiff from the risk of harm;

                    (H)    Defendants failed xo properly train, educate and supervise their employees,

                    (o)    Defendants failed to establish, monitor, and administer training, programs and

                           operating procedures pertaining to responsible service of alcoholic beverages,

                    (1>J   Defendants had a policy and practice of continuing to serve passengers without

                           adequately checking to see whether the passenger was in fact intoxicated or

                           whether they exhibited visible signs of intoxication;

                    (q)    Defendants failed to have and/or enforce policies and practices imposing a drink

                           cut~off limit for alcoholic beverages,

                    (al    Defendants failed to have and/or enforce policies and practices setting a time

                           limit so defendants' alcohol servers would not sell and/or scree alcoholic

                           beverages after passengers had been drinking alcoholic beverages for a defi ned

                           period of time,

                    (S)    Defendant failed to have and/or enforce policies and practices requiring

                           passengers to stop drinking alcoholic beverages once the passenger became

                           visibly intoxicated,

                    (0     Defendants failed to have and/or enforce policies and practices of serving only

                           non-alcoholic bevel'agcs and coffee at some designated time sufficielltly prior to

                           the vessel's return to por( so as to enable passengers to have time to sober up,




    (U0378214»l I
                                                                                                     Cast: ID; 2006009
    Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 25 of 57




                (u)     Dciéndams failed to have and/or enforce policies and practices designed to

                        prevent disembarking passengers from driving El motor vehicle while

                        intoxicated ,

                (v)     Defendants tacitly approved their alcohol service personnel and other

                        employees selling and serving alcohol, liquor, malt and brewed beverages to

                        patrons until they became intoxicated, and continuing theres&er to serve them

                        alcohol while visibly intoxicated;

                (w) Defendants failed to have and/or enforce any policy or practice of disciplinary

                        standards for their employees regarding the sale or service of alcoholic

                       bevel'agcs, and

                (x)    De fsndarmts failed to have and/or enflorcc any policy or practice of proactively

                       and effectively monitoring their employees engaged in the service of alcoholic

                       beverages.

         31.          As a direct and proximate result of defendants' Ne diligence,
                                                                         29         carelessness, and

lwzckl essness,   plaintiff was caused to suffer the injuries and damages described above.

         32.          The conduct of the deiWdants was willful, wanton, reckless, and in total disregard

for the health and safety of plaintiff such that defendants' conduct was egregious and

outrageous, rendering them subject to the assessment of punitive or exemplary damages in

addition to the assessment of substantial compensatory damages for the harm caused by their

misconduct .

         WHEREFORE, plaintiff demands judgment in his favor and against deflenclallts jointly

and/or severally in an amount in excess of$50,000.00 or any applicable arbitration limit,




{003782i4-I I
                                                                                                 Case up)-. 20060()95
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 26 of 57


    I   \

1




             together with interest, costs, delay damages, punitive damages, allorney's fees, and such further

             relief as may be deemed appropriate by the Court.

                                r                        JURY DEMA19;

                 Plaintiff dernancis a trial by jury of twelve (la).



                                                             MATTIONI, LTD.
                                                                                r
                        4119                                                1       V/9144-u=f"*~_.....-J/
            Dated:             20 Z"                 BY:
                                                                _l(38N1; MATTIONI, ESQUIRE
                                                              JOSEPH BOUVIER ES QUIRE
                                                              Attorneys for Plaintiff


                                                              JARVE KAPL/\N *C3R'r'N/A"I"() STARR, LLC
                                                                                    /4'
            Dated: 6-/S' - ZN                        B Y:       / /    ".
                                                            I»('n'14onv "("
                                                                         " i *-AN/VriN:'ESQU1R€
                                                                               i                -..
                                                             Attorney for P aintifl'




                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
                                                                                                                                  .
            (00J7s2l4-I t



                                                                                                             Case ID: 200600957
                                                                            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 27 of 57


                           I                                            o
0



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 °l Ni 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O4¢.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,u
                                                                                                                                                                                                                                                        VEI£llFI(§AT_IO1§¥_
                                                      l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   zl                                                       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ...                    |                                            '|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        , i¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                        i,.malw.illu 'l'llé>md:i, héfchy a\iite3I                                                                                                                                                                                                                                                                                                                                         I                                     |                        . '-.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .p  ', -.                                       . .'a               1


                                                                                                                                                                                                '-,»l° I                                                                                                                                                                                                                                         • •.                     C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ni                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          oOi;O: ' as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .    I ''IC '                                  'u I  .Q '*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |»¢*|| *1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •                                       • '    1 |°'¢-n..,*-   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                          •




                                                                                                                                                                                                                                   .                                                                                                                                                                                                            11                            I                                       I                                             *r
                                                                                                                                                                                                                                                                                                                                                                                                                 1'
                                                                    • 'Ql                                 lam .lbcz P  ;
                                                                                                                    p;m9¢lfi'4i4.8l>1_== wgqm.
                                                                                                                                            \                                                                                                                                                                                 .              5 g . .° ' lu ' ° •1*.of*                         1111 \
                                                                                                                                                                                                                                                                                                                                                                                  1 ,==..,'°*,.=i.. • 9.                            l               U "' I                                                                                                                                 I
                                                                                                                    .IiI .                 . |                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                    O

                                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                                            51    - .-°
                                                                                                                                                                                                                                                                                                                                      -•-  9°».°'
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                 •• 1 • -
                                                                                                                                                                                                                                                                                                                                                             'law'           nIDl        .        . '°'l°lo *
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                       I    f
                                                                                                                                                                                                                                                                                                                                                                                                                121,n1
                                                                                                                                                                                                                                                                                                                                                                                                                ,D                                                                                                                                                  '

                                 I
                                                                                                         I Wwwu
                                                                                                        ].
                                                                                                    .,tQ"tl9é"                                              .                                                          11
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                 1n'-1
                                                                                                                                                                                                                                 uI ! ,I1 'I
                                                                                                                                                                                                                                 * *3
                                                                                                                                                                                                                                                        r      | 1 4111
                                                                                                                                                                                                                                                                _i n
                                                                                                                                                                                                                                                                      l° . '
                                                                                                                                                                                                                                                                      P       I    -
                                                                                                                                                                                                                                                                                  'U'
                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                        - Ia. . .-u,..-~
                                                                                                                                                                                                                                                                                       ; »#TO
                                                                                                                                                                                                                                                                                           * »
                                                                                                                                                                                                                                                                                                c ,!,. . I .
                                                                                                                                                                                                                                                                                                Li |;   .
                                                                                                                                                                                                                                                                                                  h 'o ° I.
                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                   H   v•

                                                                                                                                                                                                                                                                                                                        vi. |     .
                                                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                                                                               'B'
                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                       .""a». g ' I414

                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                     °*'n;.°-
                                                                                                                                                                                                                                                                                                                                        l .ls      .          f
                                                                                                                                                                                                                                                                                                                                                                   'go n':'I ,*,4
                                                                                                                                                                                                                                                                                                                                                                   kg
                                                                                                                                                                                                                                                                                                                                                                   1'*
                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                 c »11' I II-.1.Vu

                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                              , t o
                                                                                                                                                                                                                                                                                                                                                                                                 |     $.
                                                                                                                                                                                                                                                                                                                                                                                                           ¢;'

                                                                                                                                                                                                                                                                                                                                                                                                                 - 8Iv
                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                     .p|                                                                                                                              44.
                                                                                                                                                                                                                    J g. .I                                                                .     'o             |             I      9                                                                *     !         I
                                                                                                         *g.° 5.4° 'L .-~l.,'                                                                                        I    .i\'»
                                                                                                                                                                                                                             S, 3;         'I       .
                                                                                                                                                                                                                                  .\' 4I1 .. * ;. Q. **| }or*  ` _I C  4 I1 1°
                                                                                                                                                                                                                                                                        _ | | l'l'Iii \ I l.3  I f ' 51P 101 * I 1 r r ~£'*,
                                                                                                                                                                                                                                                                                                                                               ,l
                                                                                                                                                                                                                                                                                                                                                             Le
                                                                                                                                                                                                                                                                                                                                                                 'g
                                                                                                                                                                                                                                                                                                                                                             in* ._ ¢""\,, ] 11 1§ J j
                                                                                                         ' 'I ift <...af»l.                                                                                                                                                                                                                                                                                                                                                                              h
                                                                                                                                                                                                                                                                                                                          *
                                                                                                                                                                                                                              H I ,l"*                                -                                          '3 .L                                            . . - . _,,. + »f
                                                                                                                      *-                                                                                     al
                                                                                                                                                                                                                              I'I I ' ' ,b e ;3 -l,:~@
                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                  .L    11'*                     *
                                                                                                                                                                                                                                            *-' * . "I J * ; 4.. .   I H*!' f;l13;lf3¢¢s1,io
                                                                                                                                                                                                                                                                   .»**re*         |--.                u  IF         I
                                                                                                                                                                                                                                                                                                                     iv 5'I'é8
                                                                                                                                                                                                                                                                                                                      .,:¢I4..'.».     \l'*
                                                                                                                                                                                                                                                                                                                                      in'    ~';   rli\:§3
                                                                                                                                                                                                                                                                                                                                                     }»    i
                                                                                                                                                                                                                                                                                                                                                           *    Q        " *FEM
                                                                                                                                                                                                                                                                                                                                                                         re?      '* ~ffa*~,»a~
                                                                                                                                                                                                                                                                                                                                                                               ' r",_         `wt*».W i ~:4•*
                                                                                                                                                                                                                                                                                                   . .\..il;r it* ..,.Il     . l ..'of" .l."»*'r;""-r\     l ., al.1     1". * ..2:$        WL- .
                                                                                  .l
                                                                                                                                                                                                           *l• ' l ° In R
                                                                                                                                                                                                                  r       '
                                                                                                                                                                                                                         by ~~*L- *             . `
                                                                                                                                                                                                                                    *r, I.1 II I L»
                                                                                                                                                                                                                                                          4 "T,              .
                                                                                                                                                                                                                                                                     ¥A 'Q: r LE
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                          .=:~                 . Q .I'                                                                \ ¢*ul

                                                                                                                                                                                                                                                                                                                                                                                     '§' *
                                                                                                                                                                                                                                                                                                                                                                                           a *L

                                                                        I        lu                              '.;,"'
                                                                                                                     I                                                        *~'t '.                      1"       't ,.,                   .               .
                                                                                                                                                                                                                                                     ,'*;*-,£{TVI
                                                                                                                                                                                                                                                                                    L        -
                                                                                                                                                                                                                                                                               . 1 1 v11 1h"*I"'
                                                                                                                                                                                                                                                                            4411 1 I.l 1.~l.l.r
                                                                                                                                                                                                                                                                                                      \ r * '| 1 . "fr
                                                                                                                                                                                                                                                                                                                        if1* ,A
                                                                                                                                                                                                                                                                                                                      . I*n*.4,
                                                                                                                                                                                                                                                                                                                                r |,*>+t
                                                                                                                                                                                                                                                                                                                                      *`»E(*;'.f
                                                                                                                                                                                                                                                                                                                                      145I **¢`
                                                                                                                                                                                                                                                                                                                                   1111
                                                                                                                                                                                                                                                                                                                                                         .*%`~8*{;t"~
                                                                                                                                                                                                                                                                                                                                                            *.4"j11' . *r
                                                                                                                                                                                                                                                                                                                                             J * *'9..*=*:~'i'
                                                                                                                                                                                                                                                                                                                                                           4*
                                                                                                                                                                                                                                                                                                                                                                                     *": ,*'r141.£
                                                                                                                                                                                                                                                                                                                                                                       11£1*....:¢II;.
                                                                                                                                                                                                                                                                                                                                                                                   ,»L.__1,J
                                                                                                                                                                                                                                                                                                                                                                                    r _1:l~      t*~#<"~ll
                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                   \ .§l
                                                                                                                                                                                                                                                                                                                                                                                                K**.
                                                                                                                                                                                                                                                                                                                                                                                                           x s.i
                                                                                                                                                                                                                                                                                                                                                                                                     ,1.I_1*. -*J                                                                                                                                     MI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                            '~                                                                     1'
                                                                                                                                                                                                            *                                                                                      "/   ?   \  '  . *     T'.~                           r .  :     1    'r    ,          U .
                                                                                 .                 4               |
                                                                                                                 ..1'*                                                                            I 4; 'lr |, * 'I                                         l ,                                                                                                                                                                                                                                            ..
                                                                                |-'. . 4 |
                                                                                                                                                                                                                                                                 ..   3`**'..        -
                                                                                                                                                                                                                                                                                      1*           .':.i'-    .*».'_l.F'1*1
                                                                                                                                                                                                                                                                                              . ,-' , 644 -go 3,              .»*' "l ; '*.Tf*         1-          4..     *"* *1,,.*,.'*                    *rn-*
                                                                                                                                                                                                                                                    1-4
                                                                                                                                                                                                                                                                                                                                                         2 -r bw'-I-.              i
                                                                                                                                                                                                              . *r -               f*-        .                j J .4" IT1*° i " ;




                                                                                                                              Ii I
                                                                                                                                                                                                                                                                                                                                                                                             1
                               'l                                                                                             2'                                                                _- I `       -.*->1 _I            .                   ._.M                          3       p. 1.. |\:T.                         1 8~@<~;.»¥f,$=     J          .
                                                                                                                                                                                                                                                                                                                                                                .1-4~,8;=~ »' ..4; f.; £-
                                                                                                                                                                                                                                                                                                                                                                                               |              '.».to *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                         .       4~:4 *. l 444
                                                                                                                                                                                                                                           I _ \.11
                                                                                                                                                                                                                                                                     } ll.lr                                  " , ; , aL.I L"'           .8
                                                                                                                                                                                                                                                                                                                                              1 -rn !"II.l        A" 4**'-l t 1';!F- ll. l.
                                                                                                                                                                                                                                                                                                                                                                     *l*. F. ,J _, ,,11 ¢,'~h                     ,Q
.l                                                lI                                                     I..                   *                                                                f
                                                                                                                                                                                                *_1     *I * ,r _                      .10   ,of   4*   ;~                       . .
                                                                                                                                                                                                                                                                                      `r,*".'4
                                                                                                                                                                                                                                                                                          I       b.»   `                                                               A
                                                                                                                                                                                                                                                                                                                                                                        ,' I 1I      .   ,  4 4   ..  p         P
'°.°
  4' .                           . . I 'or. l *'L'1 . ,                                                               l        1. **                                  1        .                  . "II  <\'           J*~l-.
                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                              /7
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                   0                 I               »            ~ L f .J".
                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                        ,,1.

                                                                                                                                                                                                                                                                                                                                              " II I."]I I
                                                                                                                                                                                                                                                                                                                                                                      .'1   .  11 11 l- 4.4 To* ' f
                                                                                                                                                                                                                                                                                                                                                                                   . * _  ' , "  * "     " *   "
                                                                                                                                                                                                                                                                               ii r¥tu;§H""¢'l                                                      ..:L..'~" |                                                                                                                                          ."
c
    . . 'it' 5

        L• .*8
                'R
                                                                I
                                                                    l
                                                                        .
                                                                                  1.1.3.}
                                                                                8 k * r 41
                                                                                f.      _
                                                                                                             .* J _

                                                                                                             I    '       *
                                                                                                                                       ..
                                                                                                                                               I { I.
                                                                                                                                               .
                                                                                                                                                                     1
                                                                                                                                                                      .

                                                                                                                                                                      Rx
                                                                                                                                                                                   -
                                                                                                                                                                                       _
                                                                                                                                                                                                s.1 1
                                                                                                                                                                                                11.1 .
                                                                                                                                                                                                 4' .4 F
                                                                                                                                                                                                          *

                                                                                                                                                                                                         lu
                                                                                                                                                                                                                          , ... ; .
                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                   ._    *

                                                                                                                                                                                                                                                                 *
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                         __
                                                                                                                                                                                                                                                                                  r ,I
                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                      #
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                1               if   4
                                                                                                                                                                                                                                                                                                                                 1,1 *\- 4
                                                                                                                                                                                                                                                                                                                                ll1»
                                                                                                                                                                                                                                                                                                                                 -.      Lu
                                                                                                                                                                                                                                                                                                                                                              in.
                                                                                                                                                                                                                                                                                                                                                                            v-
                                                                                                                                                                                                                                                                                                                                                                                                    l   ¥        l
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .               '~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             | . *" 1*Jf"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . €*'5.*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          \ \ , l r"

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4 , , .':":
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       +"I *':J *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . L 14 1," 9
                    `;..                                  al                    it. 1                            a             .                                                  '..                     11 - _                                                                  4                                                         l                    '
                                                                                                                                                                                                                                                                                                                                                                 4,.                                                                                                                                                               Ji " . . - , . _rI H



94
                                                                                                                                                                                                           I                                                                                                                                                       ., -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -I " H
  3.
f 4'                          _ of'.         l * 'r 4.1 .I.. _,IJ.                                                                                                                     R|                4,4
                                                                                                                                                                                                               .                               .                                                                                                                 L81.                                                                                                                                                                                       I
            fv--'4*                      t.HL*'t   *, " 1 I - r HJ*xt.»§..,                                                                                                            o                 .'of
                                                                                                                                                                                                          . J.
                                                                                                                                                                                                            J                              4                                  .                                                                                2/3 r                                                                                                                                                          1                       .;=', ,J.5     if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -5. ._l,*.
                      1 .


                           +
                                            l.
                                            ,..*.4    ~          ,r     .

                                                                    i..,.I
                                                                      i l
                                                                                      1

                                                                                                             /1 w/                     al
                                                                                                                                                                                        1
                                                                                                                                                                                                         ;.' _L t                                                                                                                                              in"r'».
                                                                                                                                                                                                                                                                                                                                                              Ia
                                                                                                                                                                                                                                                                                                                                                              ,8:93
                                                                                                                                                                                                                                                                                                                                                                                             Q                                                                                                                                           .I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "'i"'§4'
            -*w
                                                  .\
                                                                      *o
                                                                        V} .*
                                                                        *r
                                                                                          ¢         '1
                                                                                                     n                                                                                                                                 f       \                                                                                                                                                                                                                                                                             . *14., l'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . ; . : ". .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .¢. 1,J?l
                                                                                                                                                                                                                                                                                                            r                                                 is' WI? L,
                       $                              I .L .                                                                                                                                                                                                                                                                                                   4w 4L,t* ,L
 4_1                 4
                                I
                      *of $ `§ J.
                               I9-t
                                      _
                                                                                                                                                                                   T
                                                                                                                                                                                                                                   ¢8
                                                                                                                                                                                                                                                                                                                                                    I3 8                s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F * WE "{'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I .r
                                                                                                                                                                                                                                                                                                                                                              J *¢ ;:
 IJ .|"                                ."..-'
                                                                                                                                                                                                                      Y
                                                                                                                                                                                                                                                                                                                                                    A;
                                                                                                                                                                                                                                                                                                                                                    . 1' L                                                                                                                                                                         \        11                   -*1 »,_l.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                'I_    ¢ '~
                                                                                                                                                                                                                      ! .J                                                                                                                               *O




                                                                                                                                                                                                                                                                                                                                        I
    4 4 .\"                     _,     . 'L I
                                     t la                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                              "?4'§$.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *I -                 "*"r     'K 1'4

 {r
        3-            r .. I                 1
                                                  .                                                                                                                                                                                    .   .            up
                                                                                                                                                                                                                                                                                                                                                               11!§"31"| ;
                                                                                                                                                                                                                                                                                                                                                                4.4.»€                                                                                                                 as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \ i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L           1" * g
    _

         , I :*|
                r r* -.s
                    : 1
    ~?5= L Mi.~.§.~5i' 1
                                                                                                                                                                                                                      f,                   MJ" 4
                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                                                                                                                                               ilffié.;                                                                                                                                                                                     ~:1-
 ;-* *__ii+`.~l l M 0:a1
                                                                                                                                                                                                                                                         1

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           , 8l                        '.
     t           ,' 31 .1 .
Ior . 0 1 -1 L,*' =;To
                                                                                                                                                                                                                                                   .»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _Fsi*                  |
             **~.
       f of . \' L't",:~ .' J                                                                                                                                                                                             In                            J.                                    .                                                                                                                                                                                                                            in'                I
L1 ' *r.'f.1..»~
           ,"sri ',.'.
          *&,§a»;='~'":                                                                                                                                                                                                                                                                                                                                                                                               481
       O                                                                                                                                                                                                                                                                                                                    . .             l                       .                                                                                                                                                      ,¢l 'IJ€¢1 L
  .
 %*L}'~"lr
           ,1 Z ..           ' 'J
               .. I€.I, I 4.*143\1l
           f4T*q§<           I                                                                                                                                                                                   111 I .
                                                                                                                                                                                                                  ',   I |
                                                                                                                                                                                                                                                                                                                                                    g -I
                                                                                                                                                                                                                                                                                                                                                     . J                                                                                                                                                                  r I _ ! .;                                                   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v

                                                                                                                                                                                                              4. 5,l'-w»r';                                                                                                                          Q ;'... I i                                                                                                                                                         g I i .
   Zn Y;" j ! gr
 'Pi,fri      ** ',I                                  . \LI                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1.
i'»»  ,8                                                                                                                                                                                                                                                                                               .r               7                                                                                                                                                                                                      'ii .              I
                          r                                                                                                                                                                                                    .                   §" al 'I                                           I11 I.                                                                                                                                                      i H' .1w"                               l.rt(J-IT
                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                           *al \" Et'j 4.       44"'1§'               ,. -. . . W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I.                          "1'r'.~»




                      I
        f,4                                      +Q                                                                                                                                                                                                                                                       'f                                                                                                          lv                    " 1                   .                                    ! , *"i- *
                                             . W. . .                                                                                                                                                                 ; .~                                                                                                                                                                                                                                      I*s1g§»*'i | 4I, * *»*1 .. *J`..f 1.


                                                  E                                                                                                                                                                                                                                                                                 ,J

                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                             h ;.| Ya
      1-*I
        J
                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                         ii?                                                                                    II                                                                                                                                           9
                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                              AC.Xianas+:.,,M *J ~fi**             4, -Pl:.ll,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j ; ,_,~H .%;'¢L                   ., 'I _ "g
In
11J, LiL*\" 'f . .                                                                                                                                                                                                                     I               - . 1 "" L                                                                                                                                                                                          ogf.!'3 l+
     ""-~'c *IW
                                                                                                                                                                                       I Q                 'l*"
                                                                                                                                                                                                                                                    -. " I . -L
                                                                                                                                                                                                                                                             |                                                      I               -                           J                        1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 *FI        . l 5 °*1§.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' ,Lr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4 L * I , " , 4 '..- `[ . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }u,11"**.*'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           »-,.q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *  '|   J pg,   . [ . ,\ .'or..*'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .*| ,A   1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4 1 I1lv"Jl 1I11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *J{l_f"|lrl|r\(`          I *(* l5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   HI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1       ".**. :.| I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F*.
                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                          iv g.
;1                            1                                             I
                                                                                          '.   f
                                                                                                                                                                                        _l*L~
                                                                                                                                                                                       ?"1                `i*~."
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                        \
                                                                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                 "I,-r'**i-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     1rj f 8' '8.=*=~   f ..3 m L- H              H        M Jo,   it ."  al*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,r s¢1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . f .
p~r..                         .'..            .                                                                                                                                                                                                                                                                                                                                                                                                                           | * 13     Y Itl$""I» 1""!        .4 4 44 ..»§¢='5l To(
                                                                                                                                                                                                                                                             -,                                                                                                                               t i,we
                                                                                                                                                                                                                                                                                                                                                                                                  '                                                   *l-1' Le                       'i C*     i£.29 W, *143   411 r =r*L!I5. LI 4 ,W +      T \
I I-»
  U: a.           1        .J*           .-       t
                                                  rn
                                                                                           1

                                                                                          If  ' F\
                                                                                                         '»  *. J11*l                                            n
                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                  J                                                             T
                                                                                                                                                                                                                                                                                                                                                         I                       .                                                          _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 If                      -: Cr 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          p&h.'l:1l*itl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      \.|k.*."-)*.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ll*L{- 5-,.a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ) l\l1l.A i""          ,j-»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..-




                                                                                                   I
,Lu                              r                                                                                                                                                                                                                                                            n                                                                                                                                                                                                  5
                                                                                                                                                                                                         42 .-(:4 I ..la*                                                                                                                                                                                                                     L l                               .   r                    J,il1   Iv     1m. l       .   J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                             H




                                                                                                                                                                                                                                                                                                                                                                                                                                                          9
                                                                              U.or! ? ».4"
                                                                                         , "                                                                                                                                                                                              .It                            a                  `.,           1*
                                                                                                                                                   ._.
        *p                        r                                                                l. |                                                                                                                                                                                                                                                                                                                                                                       " ii . 1                      ,.,*,.,*H 4 '4. *~l'|*,,»l\
                      .                                                     3 }',l;rL(L\Lr 'T" 1°?,*1IJ                                                                                                  Ll, * [_"f"~,¢                                                                                                                                                                             bm ;                                                                            , 11                     r,l*.`.l                                               o
                      T
                                                                                                    }                                                                                                                                                                                                                                                                                                                                                                                    l                                              v, 1 \t
                                                                              r "5il~`          14 'In I                                                                   u ..                                   . VI11 .1, .,V                                                                                                        1                                                                                                                                                                             "#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r -'-\.
                           +~ |
            . I             Hv           I
                                                                                                                                               .                                   .        j=                                                                                                                                      I                                                                 L1
                                                                                                                                                                                                                                                                                                                                                                                                    V*.T                                                                      , .|'~1*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N >"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i                  Jw'L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,H 4r' fro 'JM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . - 4»»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4


 fT+»;
 L. I-'1`.
         .',1 rl ,-. .     .                              \                                                                                                                                              l'.¢ 1x U.                                                                       H VJ?                                                                                                                                                                                                      `. ~'=. N1 v                                     i.                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i ". " f(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *.I                     ?
                                                                                                                                       .                                                                 1*J NJ                                                                                       T1_
                                                                                                                                                                                                                                                                                                                                                                                                    of
 9'».l.
    ,
                fi';,`                                              1
                                                                                                    7
                                                                                                         -
                                                                                                                 "
                                                                                                                          .                            1
                                                                                                                                                                  ,           4'
                                                                                                                                                                                                         1
                                                                                                                                                                                                               n          I                                                                                     I .in
                                                                                                                                                                                                                                                                                                                                                         .'                                                                                                                                 »ex
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _ , ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r' ,6r                                     . `
  '.¢, ,
I .`§.***,                                                                                                                                                 *              .                          .     8                                                                                                                    I                                   I                l       . `*1\
                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ._      ._4 4 .
,;u~»;...
    -                                                     ..,       .                                                                      .                         *        r                                                        1                                                  .                                                                   - ,
                                                                                                                                                                                                                                                                                                                                                                          . .1. 1 -                                                                                                . £~          ,v». _ '
!- .' g                       *. I
                                    r
                                                                            *l                                                                         I             -      .
                                                                                                                                                                           |.                                 x »_a                    ,
                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                  •




                                                                                                                                                                                                                                                                                                       "J               n
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                            'L
                                                                                                                                                                                                                                                                                                                                                                     . i . Ill I . '§                                                                                            ' .     l -¥::4 . a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,"   #Ll | l r, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .4 ,Xi .,~?.~,»'»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   14 . .\=_n%. '         -        W   J 1                                  I                   i
                                                                                                                                                                                                                                                                                                       -,_l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . . ' o r» ' , r*t
            I                                                                                                                                                                                                     \                                                                                                                                                                                                                                                                  _
                _
            , . L. .Q .a - 'it-' ' n-" .I,                          .' } 1                                                                     .                     1 I                .                                                      '                              .i or!`                                    .                      .I                  , '                                                                                                                              ~.,-,'g-     l. 41        In.JalJj,»1*'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                                             O

  . J *<T
       . *;I'
      l,*1&~a                                                                                                                 la                                     4 It .J 1
                                                                                                                                                                                                          L-              P
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                  I . ,                       .                         T11         ."4"*                       "..r\ ll ||._t *,ia.. . |'. l                                                                                  *J;~~         4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             al'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              41                         4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1L-4        r,-_. 4. L.\7'.\fT?\4" Q.L5,_l*.E{.,;"       43*>=~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~*~»-¥=~.*;.' *L,Rh *
                                                                                                                                                                                                                           'Y -                                                                                                     5
 . ,é1*:.~' .~ r w
     H.
4 *#*,j.'...,.4t
    al
                             .1| . I
                           t o*f*Z
                                 . , 8Y
                   8'L . of' l».:;§
                 .-T"
                       '.     4 4 »4 ,   .
                                                                    L

                                                                                                         4p-
                                                                                                                 .
                                                                                                                               .
                                                                                                                                   *
                                                                                                                                               .
                                                                                                                                                   I
                                                                                                                                                       "         9I
                                                                                                                                                                 »
                                                                                                                                                                              J * -
                                                                                                                                                                              4
                                                                                                                                                                                  |,  I r
                                                                                                                                                                                   t ".
                                                                                                                                                                                            T        .                -
                                                                                                                                                                                                                                   o           .
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                         -. F
                                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                \           -                   .
                                                                                                                                                                                                                                                                                                                                                \
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                        *        .
                                                                                                                                                                                                                                                                                                                                                                            l"T ."l,.
                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                  [Ll
                                                                                                                                                                                                                                                                                                                                                                                      ,l | '  1
                                                                                                                                                                                                                                                                                                                                                                                        _ \ 44 ;
                                                                                                                                                                                                                                                                                                                                                                                           1_ ~»'-J
                                                                                                                                                                                                                                                                                                                                                                                         . , - *E
                                                                                                                                                                                                                                                                                                                                                                                                    T'
                                                                                                                                                                                                                                                                                                                                                                                                                                        i                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Q IL-*--..': l:\ *-.4,"lL' II *.} -J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I*                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - ',§.4_,Q- - 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?1..c.,it.
      1
z
    r. hi 1-4+#T." | E- 1
  ',a'.l \*
. I 4-lf'
        *F Jr*1 a I 4
                      5            1 of*
                                1_ *1){
                         ' J s ` "w"'-9
                                                                            i                        -4 l .                                            '          .|           .
                                                                                                                                                                              . 4
                                                                                                                                                                                   . f..                                  .
                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                   J                 ' I"n-.
                                                                                                                                                                                                                                                                                                          in »
                                                                                                                                                                                                                                                                                                            '*.I                            I                                                -J
                                                                                                                                                                                                                                                                                                                                                                                                            .."
                                                                                                                                                                                                                                                                                                                                                                                                                 _.        .
                                                                                                                                                                                                                                                                                                                                                                                                                               is
                                                                                                                                                                                                                                                                                                                                                                                                                                        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I" 'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ii . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          5            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |' D'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1 '4 -in -;1!W,.:1,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1. 4 ; , 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -I. '1l ¥','r§§~ *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -*yu »J1$t
        I
 *°*l t O,Ir1l ;_ .'£ "l . -
              .               <    '&4ErI      I                                                                          1 r '.                             '( .                  ,
                                                                                                                                                                                                 i                                     -.                 .                         ; .
                                                                                                                                                                                                                                                                                  J 15
                                                                                                                                                                                                                                                                                              ': *L
                                                                                                                                                                                                                                                                                                        I                                                "          .*               .                      :4                 .                        -",'
                                                                                                                                                                                                                                                                                                                                                                                                                                                        -1*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r ,v~.-'               . . l »**_, *,:TO?* 1 '{'P*                                   t          I
Il-         .pa            ?        ;4;,.,,.
                                       1I 'Le F |                                              j.                                                          in Q ..,
                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                         1 .'.-,p                                                                                        ..'.                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                                                                                                                                .         .                            3 r." :- 1 j ! "?~,';IT*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *,~1 *1,31*r7=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J,. "r.r f..inI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "E,.l13*\
I                                **
                                     A

                                    In  .84                                                                                                                                                                                                                                       '..              1                                          r1                                                                                                                                       Le .".`-J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4         , \~"*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 _w'. v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , §[v.t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . .'+:»§'»
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *.",.|          t.. .|  ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4.4..",;
                                                                                                                                                                                                                                                                                              5 ;.. I .
        O
     "f,{ 1.
                     LJ* r *.,r'' II*l            'If'                                                         9                                                                                                                                                                              .,1l                                          ".l1                                                                                                                                       .~ w                  .
          .1
 '|, "1-'$8*                         N
                                          " " .AII          - l _ ...I         "', 1                    r
                                                                                                                   *l8§4» ,r " I-; Fr ' 4 * , .                       . _ 3 . , L .                                                                 *.-1-3,.t..*
                                                                                                                                                                                                                  g;;..*.1 ., ..; * l 'l I '.*l"'.',".'
                                                                                                                                                                                                                                            .            T" *_I q% '»1;                              I.                                                                                                                   fly,                                                                                                                                                                  3
I .,J-L .44"\".T»
  up
      f J o . W av
           'L \"u~ ,1
                           "_
                              I 145l
                                     w
                                 I "l '
                                           I
                                                  w
                                                           |   -           :
                                                                      . 1 - .
                                                       1\- , |' " ' . -I*1 *-HL
                                                                                          J    _    .I    , 4    .   1.1  3.   *-$.
                                                                                                                                 .
                                                                                                                                    .
                                                                                                                                    4 .      . "
                                                                                                                                               ,  1
                                                                                                                                              "Vg . . - . .
                                                                                                                                                           .
                                                                                                                                                             1     - :
                                                                                                                                                                  I l r
                                                                                                                                                                       ' 1     "' J
                                                                                                                                                                                     Q..
                                                                                                                                                                                        .1 TJ'
                                                                                                                                                                                            -
                                                                                                                                                                                            I
                                                                                                                                                                                      4? 1 L l
                                                                                                                                                                                               4 I48»'-'~'¢--V.
                                                                                                                                                                                                       r
                                                                                                                                                                                                                     3H     .
                                                                                                                                                                                                                         x:.»'
                                                                                                                                                                                                                5.14 .1-1'w.l
                                                                                                                                                                                                                         M _.- . M
                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                 ..QR . .kg**I*
                                                                                                                                                                                                                                               *  1  r
                                                                                                                                                                                                                                              _....»._, .
                                                                                                                                                                                                                                                      l"vy.
                                                                                                                                                                                                                                                        ,+'~'|
                                                                                                                                                                                                                                                                  41.I "F
                                                                                                                                                                                                                                                                   *4 l*4 ;=I
                                                                                                                                                                                                                                                                   *=..'                                                                                                                                               .l #4                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I             l                                   g

              f .t l 1 *~'        ta1 ..r " , F I          u. I .- > .,+ \o * -' * l* Nl I*` . IL,'
                                                                                                                       |
                                                                                                                  * |. ,F                        t _"1-1-1         I - I *.11L"-'4-  l                                                                           9-y._l
  1'..'1.
 41.   ? ' I*34          i 4 - .*.-.   *i     131      .',                         i . - * * " .*,L l. l
                                                                                                                 H*or               " 4
                                                                                                                                         " '   11i.L        * *' ..}'1".:                                                         r3*"11              .< 1¢V-I HIS
                                                                                                                                                                                                                                                                 f
                                              ,..-4.1,                                                                                                                      al. I*i 8 .h °.. 13,§.'4:J*8i»¢§i.¢'s*3'~              11w,4 98 , .,....,»1_
                                                                                                                                                                                                                                                                                                  1_

   l l U     * I1* 1 { 1.1      4 rL f" . .. iIi I ~uin\ .1 , . R                                                                  4- 1J..                                                                    i | Fl                                                J* " I
|§51%                         .,.\f=
                .5 ., 4 »..r.? s 4",. . 9 !                             _ a ..or .\
                                                                                  1 _ ' .Fu
                                                                                          .| -r 4')* _|-,.,#
                                                                                                           -I          1-1       1             1-£1            1.9        -   n

                                                                                                                                                                                   4                                                                                                                                                            I
                                                                                       . l,MIES               T,.*r"h_-       ,..T-. 3,/;_t                                 44 P                    . 1-1'in ['-$51-=~»a4r .=_»
  9,-
             JI `*'~41 * '>4 ' ** 1 . 11 o.1we
 ':.. . 8 253:                                                               I - L==|l            I  ..-l\l»           l r   li'O       ,|.  I       :I                   .1°¢     \   *  I   lu                                     »:=4 .»..l',1\ 1
                                                                                                                                                                                                                                  -t'.                                     Z                                                                                                                                                            I at \. l
 l"""'~'F} !:'s"w ......8..J                                      .._ .II       \ 1 1\ 1\ I
Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 28 of 57




                                          ii D or
    EXHIBIT
                                                                                                                                                                          u                                                                                                                                                    I
                         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 29 of 57



BROW N, NOVICK & McKINLEY
Attorneys at Law
38 North Broad Street
Woodbury, NJ 08096
(856) 845-7898
Attorney for Plaintiffs
                      .............................................................................................................................................................................................................................................................................................


SAMAR B. ISAW A,                                                                                                                                                    SUPERIOR COURT OF NEW JERSEY
                                                                                                                                                                    LAW DIVISION
                                                                    Plaintif f ,                                                                                    GLOUCESTER COUNTY

v.                                                                                                                                                                  DOCKET no.~ GLO-L~

MALCOLM E. THOMAS, JOHN DOE                                                                                                                                         Civ il Action
and/or JOHN DOE, INC., and/or JOHN A.
DOE, and/or ABC BARS 1-10, j/s/a,                                                                                                                                   COMPLAINT and JURY DEMAND

                                                                    Defend ants .

.......   ..........................................................................................................................................................................................................................................................................................................




                     The Plaintiff, SAMAR B. ISAWA, residing at 568 N. Evergreen Avenue, Woodbuxy,
                                                                                                                                                                                                                                                                                                                       4

Gloucester County, New Jersey, by way of Complaint against the above-named palsies, says:




                                                                                                                             FIRST COUNT
                                                                                                                                                                                                                                                                                                                           \

                     1.                      On or about the 14th day of July, 2018, the Plaintiff, SAMAR B. ISAWA, was the

driver of a motor vehicle which was proceeding northbound on Route 55 at O1` near milepost 46.9

in Elk Township, Gloucester County, New Jersey.

                     2.                      At the aforementioned time and place, the Defendant, MALCOLM E. THOMAS,

was the operator of a motor vehicle proceeding southbound on Route 55 at or near milepost 46.9

in Elk Township, Gloucester County, New Jersey.

                    3.                      JOHN DOE, and/or JOHN DOE, INC., are fictitious names for an individual, either

male Of' female, or a business entity, who were negligent in the operation and/01' ownership of a

motor vehicle at the aforesaid time and place.
                                                       u
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 30 of 57



       7.      JOHN A. DOE, is a fictitious name for an individual, or a business entity, who was

the agency and/or employer of the Defendant, MALCOLM E. THOMAS, JOHN DOE and/or

JOHN DOE, INC.

       8.      At the aflol'esaid time, the Defendant, MALCOLM E. THOMAS, JOHN DOE

and/or JOHN DOE, INC., was the agent, servant and/or employee of the Defendants, JOHN A.

DOE, and operated said vehicle in the scope of that agency and/01' employment.

       9.      The Defendants, JOHN A. DOB, are responsible to the Plaintiff, SAMAR B.

ISAWA, for the acts of the Defendant, MALCOLM E. THOMAS, JOHN DOE and/or JOHN

DOE, INC, through the Doctrine of Respondeat SupeI'io1'.

       WHEREFORE, the Plaintiff, SAMAR B. ISAWA, demands judgment against the

Defendants, MALCOLM E. THOMAS, JOHN DOE and/or JOHN DOE, INC. and/or JOHN A.

DOE, jointly, seve1°ally and/or in the alternative for such sums as will reasonably compensate the

Plaintiff for her damages according to the laws of New Jersey, plus costs of suit, and for whatever

other relief the Court deems equitable and just.


                                        THIRD COUNT.

       The Plaintiff, SAMAR B. ISAWA, hereby repeats each and every allegation of the First

Count and makes same a part hereof as though set foith at length llerein.

       10.    ABC BARS 1-10, are fictitious names for an individual, either male or female, Ol' a

business entity, who was a social host, the holder of a plenaly retail alcoholic beverages

distribution license, and/or the ownel'/operator of an establishment engaged in the selling and/or

serving alcoholic beverages to the public.

        11. On or about July 14, 2018, the Defendant, ABC BARS 1~10, negligently, knowingly,

and/or recklessly sold and/or served alcoholic beverages to the Defendant, MALCOLM E,

THOMAS, to the point of intoxication which the Defendant knew, should have known, observed,

01' should have observed, and as a result of the same, caused the Defendant, MALCOLM E.
                                                         u
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 31 of 57



THOMAS, to become involved in the subject motor vehicle accident, which was foreseeable by

the Defendant, ABC BARS 1-10.

        12.   ABC BARS 1-10, sold and/or served alcoholic beverages to Defendant, MALCOLM

E, THOMAS, in violation of state and local laws, and is, the1'efo1'e, liable to the Plaintiff by reason

of negligence per se.

       13.       As a result of the aforesaid, Defendant, MALCOLM E. THOMAS, as the operator

of a motor vehicle stluck the vehicle occupied by the Plaintiff, SAMAR B. ISAWA, causing the

subj et crash.

        14.      By reason of the aforesaid, the Plaintiff, SAMAR B. ISAWA, was severely and

permanently injured, suffered, still suffers and will, in the future, suffer great pain and anguish,

was confined for a period of time and will so be confined in the future, became, still is and will, in

the future, be incapacitated from continuing her usual course of conduct and/or employment, was

obliged to incur large expenses in the care and treatment of the aforesaid injuries and was otherwise

injured, damaged and restricted in her bodily movements.

       WHEREFORE, the Plaintiff; SAMAR B. ISAWA, demands judgment against the

Defendants, MALCOLM E. THOMAS, JOHN DOE and/01' JOHN DOE, INC. and/01' JOHN A.

DOE, and/or ABC BARS 1-10, jointly, severally and/or in the alterative, for such sums as will

reasonably compensate the Plaintiff' for her damages according to the laws of New Jersey, plus

punitive damages, compensatory damages, costs of suit, and for whatever other relief the Court

deems equitable and just.
              Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 32 of 57
                                                             ~.¢




                                    DEMAND FOR JURY TRIAL

             PLEASE TAKE NOTICE that the plaintiffs hereby demands a trial by jump as tO al] issues

    contained herein.

                                                   BROWN, NOVICK &; McKINLEY


                                                           &»m W M
    Dated:   5- (E 4051-u                          By:     Milton W. Brown, Esq.
                                                           Aitomey for Plaintiff
                                                           Attorney ID No: 019891990



                              CERTIFICATION PURSUANT TO R. 4:5-1

             This is to ce1'ti8/ that, to the best of my knowledge, the matter in cont1'ove1°sy is not the

    subj ect of any other action pending in any court or of a pending arbitratioll proceeding, nor is any

    other action OI' arbitration proceeding contemplated, Further, at this time, there are no known other
\
    parties who should be joined in this action.

                                                   BROWN, NOVICK & McKINLEY



    Dated:      "                                  By:     Milton W. Brown, Esq.
                                                           Attorney for Plaintiff
                                                           Attorney ID No: 019891990




                                               \
                                                                                                                              1
             Case 2:21-cv-00049-MSG Document 1 v Filed 01/06/21 Page 33 of 57                                                 3




                         Civil Case Information Statement
Case DetaiI§:- Guoucesren [Civil Part D.ocks:#.L=o005es=20 .

Case Caption: ISAWA SAMAR VS THOMAS MALCOM                        Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (VERBAL
Case Initiation Date: 05/08/2020                                  THRESHOLD)
Attorney Name: SCOTT COOPER MC KINLEY                             Document Type: Complaint with Jury Demand
Firm Name: BROWN NOVICK & MCKINLEY                                Jury Demand: YES - 6 JURORS
Address: 38 NORTH BROAD STREET                                    Is this a professional malpractice case? NO
WOODBURY NJ 08096                                                 Related cases pending: NO
Phone: 8568457898                                                 If yes, list docket numbers:
Name of Party: PLAINTIFF : lsawa, Samar, B                        Do you anticipate adding any parties (arising out of same
Name of Defendant's Primary Insurance Company                     transaction or occurrence)? NO
(if known): National Continental Insurance                        Are sexual abuse claims alleged? NO



      THE INFORMATIONPRO                     ED ONTI-IIS'FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/08/2020                                                                              is/ SCOTT COOPER MC KINLEY
Dated                                                                                                        Signed
Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 34 of 57




                                          ii/*rr
    EXHIBIT
                                                                                                                E

         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 35 of 57




                MARTIN-
                Marine Consultants, Engineers.
                                                           I OT TAWAY        Founded In 1875
                                                                                                      - - u l

                Surveyors, Naval Architects & Appraisers




January 4, 2021

Mr. Timothy D. Ran
Marshall Dennehey
2000 Market Street, Suite 2300
Philadelphia, PA 19103

Via Electronic Mail
tdrau@mdwcg.com

Re:    P.V. "Spirit of Philadelphia"
       Appraisal Report
       Valuation as ofJu!y 14, 2018
       Our Project No. WT-26325

Dear Mr. Ran:

Reference is made to the above-mentioned vessel and your request to provide an opinion on its
value for legal purposes. The valuation date requested is July 14, 2018.

The following report provides details of the company's background and experience with vessel
valuations, details of the subject vessel, a description of the metNodology used in arriving at the
final appraised value, and supporting sources and documentation.


FIRM BACKGROUND:

Martin & Ottaway has conducted vessel valuations on all different types of craft ranging from
recreational boats to ocean passenger liners since the firrrl's founding in 1875.

These appraisals have been for various concerns, including financing, investment, legal, taxation,
insurance, limitations of liability and general average purposes, etc.

Clients have been ship-owners, financial institutions, attorneys, governments, internal revenue
services, and underwriters, to name a few. The firm has been accepted as a reliable source of
vessel appraisals in U.S. Federal Courts and by the U.S. Government.

In order to be able to perform appraisals, Martin, Ottaway, van Hemmen & Dolan, inc. maintains
an appraisal database which contains practically every large ship sale in the world, and maintains
up-to~date research files on ship repair and construction costs, charter rates, industry trends,
regulatory requirements and their associated commercial effects and financing opportunities,

This appraisal data goes back to the late 1800's and has been used as a unique reference in
complex ship finance and taxation issues.




                                  620 Shrewsbury Avenue . Tinton Falls, NJ 07701
                           tel: 732.224.1133 . fax: 732.224.8631 . rnartinottaway.com
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 36 of 57
P.V. "Spirit of Philadelphia"                                              Our Project No. WT-26325




VESSEL PARTICULARSI

The subject vessel is a dinner passenger cruise vessel with the following particulars noted:

 Name of Ship:                  Spirit of Philadelphia
 Owners:                        Hornblower Cruises and Events LLC

 Type:                          Dinner Passenger Cruise Vessel
 Flag:                          United States
 Official No.:                  943275
 IMO No.:                       N/A
 Call Sign:                     WDD4763

 Gross Tonnage:                 94
 Net Tonnage:                   64
 Passenger Capacity:            600 Passengers

 Length (overall):              58.52 m      192.0 ft
 Length (bp):                   47.76 m      156.7 ft
 Breadth (molded):              10.67 m       35.0ft
 Depth (molded):                 2.16 m        7.1 ft

 Builder:                       Blount Boats Inc., Warren, Rhode Island
 Delivery Date:                 May 15, 1989

The vessel is not currently classed with any classification societies.


APPRAISAL:

Based on the construction cost depreciated approach, our opinion of the subject vessel's Fair
Market Value is $2,000,000, as of July 14, 2018.


APPRAISAL NARRATNE:

Marine vessel appraisals may be carried out by one of three different appraisal methods, namely:

    1. Comparable Sales/Offerings ("sales" approach)
    2. Construction Cos! Depreciated ("cost" approach)
    3. Financial Analysis ("income" approach)

Generally, marine vessel appraisals are carried out using the comparable sales/offerings
approach and/or construction cost depreciated approach. The financial analysis approach
requires a large amount of financial information and is only used when sufficient historical data,
such as income flows and related expenses, is provided to the appraiser. This information has not
been made available and as such this methodology was not used.




                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                     Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 37 of 57
P.V. "Spirit of Philadelphia"                                                                                                                                                                                                                                                                                                                                                                                 Out Project No. WT-26325

.........................................................................
                    - v.                                                               "*                         41           fl ;11qrp                                 lr                                 F ...........................................................
                                                                            ............ . . . . . . . . . . . . . .................... .....................................................................            p           F        .i n                                                                ' m .............................
                                                                                                                                                                                                                                                                         I n ......................................
                                                                                                                                                                                                                                                                                      iv         II      I                    .Lil        I        a l ....................I l l ..........................
                                                                                                                                                                                                                                                                                                                                                                                              "            pa'1=l.....
                                                                                                                                                                                                                                                                                                                                                                                                                 F:rl1'F"l. . . . . .Inlrlrnnl
                                                                                                                                                                                                                                                                                                                                                                                                                                      ......




Based on our review of the marine sale and purchase market on or about 2018, there is a scarcity
of information regarding comparable sales or offerings for dinner cruise passenger vessels.
Moreover, as the dinner cruise market is dominated by a select few companies, there is a scarcity
of information regarding comparable sales and there will be a dearth of potential purchasers for
these types of vessels.

As such, we opted to use the construction cost depreciation methodology for the appraisal.

Currently, a vessel of this type, fully equipped, and with similar finishing would cost approximately
US$6,000,000 to construct new.

Vessels of this type typically have a useful life of between 40 and 50 years, depending on how the
vessel has been maintained over its lifetime.

It was reported that the vessel underwent major restoration and repair work in the first quarter of
2019. This work included repairs to the steel of the main deck, side shell plating, and exhaust
system, as wel! as extensive refurbishment to the vessel's interior, The total cost of repair and
refurbishment was U8$1,193,049.12, including various other related repair, cleaning, and
shipyard costs. As a result of this work, the vessel's useful life would be considered to be about
50 years.

However, the type of repair work carried out is reflective of the standard of maintenance and
upkeep that a prudent operator, such as the current owners, would maintain and, as such, is
germane in determining the vessel's useful life.

To value the subject vessel, we have depreciated the estimated construction cost of the vessel
over 50 years to reach its current fair market value of $2,700,000, and adjusted this value by the
total cost of repair work to the vessel conducted in 2019. The repair work cannot be considered
when appraising the vessel in 2018 as it had yet to be carried out.

Based on these adjustments, it is the opinion of the undersigned that the vessel is valued at
us$2,000,000 in sound condition as of July 14, 2018.


SPECIFIC REFERENCE MATERIALZ

                   1.                                             Martin, Ottaway, van Hemmer & Dolan, Inc. vessel database
                   2.                                             Various marine industry sale and purchase broker websites
                   3.                                             Maritime industw sources
                   4.                                             Various magazines/publications related to the maritime industry


LIMITING CONDITIONS:

                   1. This is an appraisal report which was done for legal purposes. Supporting documentation
                       concerning the data developed and the value calculations is retained in the appraisal file.

                   2. Values are statements of opinion. No guarantee can be given that opinions of value will
                       be sustained or that they will be realized in actual transactions.



                                                                                                                                                                                                                                                                        3
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 38 of 57

P.V. "Spirit of Philadelphia"                                                   Our Project No. WT-26325

                                                                                         .4 M
                                                                                         a
                                                                                            rlI M.,
                                                                                                      T../n in




    3. The value given in this appraisal is for the stated valuation date only, and only for the
        stated purpose.

    4. The vessel was appraised on the premise that it was free and clear of all encumbrances,
        mortgage debt, and special liens.

    5. Value is considered to be in cash. Contracts or charters, if any, are not considered in
        reaching the value.

    6. We are unaware of any significant potential environmental hazards associated with this
       equipment other than normal on-board fuel and lubes.

    7. The value noted above is based on the unit's current location.

    8. It is presumed that the vessel is in full compliance with all applicable international, federal,
       state or local regulations unless otherwise stated in the report.

    9. No responsibility is assumed for latent defects of any nature that could have an effect on
       the equipments value. No determination of stability characteristics or inherent structural
       integrity has been made, and no opinion is expressed with respect thereto.

    10. This report was prepared for the client of record, as noted, in order to provide an opinion
        of value under an assumed set of circumstances as requested and mutually agreed upon
        by that client. Any legal defense, court or deposition preparation related to it will be
        considered a new and separate assignment.

    11.This report was made by Martin, Ottaway, van Hemmer & Dolan, inc. and will be
         considered as confidential. Copies of this report will only be made available to other parties
         with prior written consent of the purchaser/owner of this report. Any confidential
         information received in preparation of this report will be kept confidential.

    12. Information supplied by others that was considered and utilized in constructing this report
         is from sources believed to be reliable and no further responsibility is assumed for its
         accuracy.


DEFINITIONS:

The definitions used in Martin, Ottaway, van Hemmer & Dolan, Inc. appraisal reports are based
on those written in the American Society of Appraisers text, Va/whg Mach/hery and EquIpment
(Fou/1/7 Ed/HOn).

Fair Market Value:
An opinion, expressed in terms of money, at which the property would change hands between a
willing buyer and a willing seller, neither being under any compulsion to buy or to sell and both
having reasonable knowledge of relevant facts, as of a specific date.




                                                    4
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 39 of 57

P.V. "Spirit of Philadelphia"                                                  Our Project No. VVT-26325


                                                                                            #ilul**llI\lhllll"IiI*:l*lllllHHH,lU*.




Cost Approach:
One of the three recognized approaches to value used in appraisal analysis. The appraiser starts
with the current replacement cost new (or in some circumstances the reproduction cost new) of
the property being appraised, and then deducts for the loss in value caused by physical
deterioration, functional obsolescence, and economic obsolescence. The logic behind the cost
approach is the principle of substitution.

Depreciation (appraisal):
The estimated loss in value of an asset when compared with a new asset; appraisal depreciation
measures value inferiority caused by a combination of physical deterioration, functional
obsolescence, and economic obsolescence.

Remaining Useful Life (RUL):
The estimated period, usually measured in terms of years, during which a property of a certain
effective age is expected to actually be used before it is retired from service.

Income Approach:
One of three recognized approaches used in appraisal analysis. The appraiser determines the
present value in relation to the future economic benefits derived from ownership, the value is
usually measured through the capitalization of a specific level of income.

Trending:
A method of estimating a property's reproduction cost new (not replacement cost new) in which
an index or trend factor is applied to the property's historical cost to convert the known cost into
an indication of current cost.

Sales Comparison Approach:
One of the three traditional approaches to value. This approach to value uses an analysis of recent
sales or offering prices of properties that are similar (i.e., comparable) to the subject property. If
the comparabies are not exactly like the properties being appraised, the selling prices of the
comparables are adjusted to equate them to the characteristics of the properties being appraised.
Also known as the market approach or the market data approach.

Scrap Value:
An opinion, expressed in terms of money, of the amount that could be realized for a property if it
were sold for its material content, not for a productive use, as of a specific date.

Normal Useful Life (NUL):
The physical life, usually estimated in terms of years, that a new property will actually be used
before it is retired from service. A property's normal useful life relates to how long similar
properties actually tend to be used, as opposed to the more theoretical economic life calculation
of how long a property can profitably be used.


APPRAISER'S CERTIFICATION:

I certify that, to the best of my knowledge and belief:

    t. The statements of fact contained in this report are true and correct.



                                                   5
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 40 of 57

P.V. "Spirit of Philadelphia"                                                     Our Project No. WT-26325


                                                                                                unalulllll1IIII!nliwl.ul1£11J1.ILI1IIalllk




    2. The reported analyses, opinions, and conclusions are limited only by the reported
        assumptions and limiting conditions, and are my personal, impartial, and unbiased
          professional analyses, opinions, and conclusions.

    3. I have no present or prospective interest in the vessel that is the subject of this report, and
          no personal interest with respect to the parties involved.

    4. I have not performed services, as an appraiser or in any other capacity, regarding the
       property that is the subject of this report within the three~year period immediately
          preceding acceptance of this assignment.                                                                                           I


                                                                                                                                             y
    5. I have no bias with respect to the property that is the subject of this report or to the parties
          involved with this assignment.

    6. My engagement in this assignment was not contingent upon developing or reporting
       predetermined results.

    7. My compensation for completing this assignment is not contingent upon the development
          or reporting of a predetermined value or direction in value that favors the cause of the
          client, the amount of the value opinion, the attainment of a stipulated result, or the
          occurrence of a subsequent event directly related to the intended use of this appraisal.

    8. My analyses, opinions, and conclusions were developed, and this report has been
          prepared, in conformity with the Uniform Standards of Professional Appraisal Practice.

    9. Martin & Ottaway has made an inspection of the property that is the subject of this report
          on December 15, 2020.

    10. No one provided significant personal property appraisal assistance to the person signing
          this certification.

I, David Tantrum, hereby certify that, to the best of my knowledge and belief, the statements of
fact contained in this report are true and correct, and this report has been prepared using the
guidelines of the Uniform Standards of Professional Appraisal Practice of The Appraisal
Foundation and the Principles of Appraisal Practice and Code of Ethics of the American Society
of Appraisers.
Signed, and submitted without prejudice to rights and/or interests of whom it may concern,

MARTIN. OTTAWAY, van HEMMEN & DOLAN, INC.
                                                                               gierv OF
                                                                                         44°

     £4                   ,4._   I

David Tantrum
                                                                           David Tar bun. ASA

Attachment:
                                                                                s5N108

1. David Tantrum CV




                                                     6
        Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 41 of 57




                                     DAVID J. TANTRUM



PROFESSIONAL EXPERIENCE

2008 - Present

       Managing Di1'ec'£o1', MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.

1997-2008

       Pa1°tne1', MARTIN, OTTAWAY, van HEMMEN & DOLAN, INC.

       Manager of surveying services U.S. and worldwide.

1989- 1997

       Engineering and Marine Consultant, MARTIN, OTTAWAY, van HEMMEN & DOLAN,
       INC. Areas of specialization include forensic engineering, ship vetting surveys,
       mechanical systems and ship sales analysis, stl'uctural and mechanical system surveys,
       ship valuations and failure analysis.

       S'ta1't-up management of satellite offices.

1988

       Engineer, PB, TECHNIK, Berlin, West Germany, Responsibilities included: Design,
       manufacture and installation of stainless steel and aluminum air conditioning ducting.

1983- 1988

       Operations supe1'viso1° (part time), Campus Oil, Ltd., New Ross, Ireland. Responsibilities
       included: Vessel discharge supervision, tank farm gauging and calculations, fuel blending
       and tank truck loading.


NOTABLE PROJECTS

       Testified as an expert witness on Engineering and ship valuation matters in Federal Court
       on various occasions.

       Consultant to the United States Govel'nment for evaluation of ship construction proposals
       under the Title XI p1'og1'am.




                                                 1
      Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 42 of 57




     Consultant to various Shipowners with regard to vessel acquisition and life extensions on
     older vessels.

     Failure analysis of all types of diesel engines and their associated equipment.

     Inspection of laid-up Ro/Ro vessels and their evaluation for reactivation.

     Cool'dinatioll, management and actual survey of a fleet of vessels for a consortium of
     pu1'chase1's of a container shipping company, including future maintenance cost
     developments.

     Design and implementation of a fire control system and safety plan for an oil storage
     terminal.


EDUCATION AND PROFESSIONAL QUALIFICATIONS.

     Certificate in Engineering Principles, Dublin Institute of Technology, Ballyfermot, 1985

     Diploma of Mechanical Engineering, Bolton Street College of Technology, 1989

     Bachelor of Science degree in Mechanical Engineering, Trinity College, Dublin, Ireland,
     1989

     Master in Arts, University of Dublin, Trinity College, Dublin, Ireland, February 2006

     Metallurgical course at Materials Engineering Institute, 1993

     Ceiiified Qualified Individual for the Oil Pollution Act of 1990 and proven competent at
     the level of OSHA 24-Hour On~Scene Commander as per 29 CFR 1910. l20(q) at
     Massachusetts Mal'itime Academy's Center for Marine Environmental Protection and
     Safety (1996)

     Internal Auditor Training Course -- Lloyd's Register of Shipping (2002)

     Certificate in Maritime Security Training: Maritime Security Officer Training
     requirements of Parts A and B of the International Ship and Port Facility Security (ISPS)
     Code, ABS Consulting, Risk Consulting Division, January 2004

     Lloyd's Register of Shipping Liquefied Natural Gas Ships Course, May 2005

     Executive Management Program at Wharton School of Business, University of
     Pennsylvania (2007 / 2008)

     Accredited Senior Appraiser, American Society of Appraisers




                                              2
 Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 43 of 57




Melnberships

Member of Institution of Engineers of Ireland
Member of American Welding Society
Member of the Society of Naval Architects and Marine Engineers
Associate Member of Association of Average Adjusters of the United States
Subscriber to the British Association of Average Adjusters
Member of the Society of Marine Port Engineers
Member of the Society of Marine Consultants
Member of NACE International
Member ASM International
Member of American Society of Appraisers
Member of American Society of Mechanical Engineers

Technical Publications

"Velocity & Position Control of a Pneumatic Cylinder Using a Micro Computer" Senior
thesis, Bolton Street College

Author of paper, "The Reasonable Cost of Repail's", presented to the Association of
Average Adjusters of the United States, October 1996

Author of paper, "Cha1'te1'er's Legal Liability", presented to American Insurance Group,
Chicago, June 3, 1999


Languages;      English, Gaelic, fluent
                French, reading
Nationality :   United Kingdom citizenship
                Pe1'manen'Fly residing in the United States


Address :       620 Sh1'ewsbu1'y Avenue               Phone: (732) 224-1133 (office)
                Tinton Falls, NJ 07701                        (908) 568-7866 (mobile)
                                                      E-mail: dtantrum@ma1'tinoltaway.com




                                          3
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 44 of 57




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                                /
                      QEKTLFICATE OF INTERESTED PERSONS AND
                        CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court's interested persons order:

        1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has Ol' may have an interest in the outcome of this action

including subsidiaries, conglomerates, affiliates, parent co1°po1'ations, publicly-traded companies

that own 10% or more of a party's stock, and all other identifiable legal entities related to any

party in this case:

               Malcolm Thomas and counsel, Joseph Bouvier, Esq. of the law firm Mattioui,
               LTD and Anthony Granato, Esq. of the law firm Jarve Kaplan Granato Starr,
               LLC.

                Sonar Is awa and counsel, Milton Brown, Esq. of Brown, Novick 84 McKinley

               Spirit Cruises, LLC, Entertainment Cruises, Inc. and Timothy Rau of the law firm
               Marshall Dennehey Warner Coleman & Goggin.

        2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

       None.

        3.      The name of every other entity which is likely to be an active pmtioipant in the

proceedings, including the debtor and members of the creditors :
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 45 of 57




       None .

       4.       The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

                Malcolm Thomas

                Samar Is awa

                Spirit Cruises, LLC

                Entertainment Cruises, Inc.


       I hereby ceiiify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.



                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN



                                              By:    9an04é9 9. %kw
                                                      TIMOTHY D. RAU
                                                      2000 Market Street, Suite 2300
                                                      Philadelphia, PA 19103
                                                      td1'au@mdwcg.com
                                                      (215) 575-2623
                                                      Attorney Spirit Cruises LLC and
                                                      Entertainment Cruises, Inc.

Dated: January 6, 202 l.




                                                 2
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 46 of 57




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                  /

                     NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(c), I certify that the instant action:

 X     IS      related to pending or closed civil or criminal case(s) previously filed in this Court,
               or any other Federal or State coult, or administrative agency as indicated below:
               Malcolm Thomas V. Spirit Cruises. LLC. et al ..
               P.C.C,P., June 2020 Term, No. 00957

               Samar Is awa V. Malcolm Thomas, et al.
               Superior Court of New Jersey, Gloucester County GLO-L-000566-20

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than eleven days after appearance of the party.

Dated: January 6, 2021

                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN



                                              By:
                                                     TIMOTHY D. RAU
                                                     2000 Market Street, Suite 2300
                                                     Philadelphia, PA 19103
                                                     tdrau@mdwcg.com
                                                     (215) 575-2623
                                                     Attorney for Spirit Cruises LLC and
                                                     Entertainment Cruises, Inc.
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 47 of 57



MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
Attorneys for Petitioners
Timothy D. Rau
2000 Market Street
Philadelphia, PA 19103
(215) 575-2623

                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS                                              ORDER
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                               /

       A Petition having been filed herein on the      *day of January, 2021, by the abovemamed

Petitioners, as owners of the M/V Spirit of Philadelphia, praying for exoneration from or

limitation of liability pursuant to Title 46 United States Code § 30501 Q seq. (formerly 46

United States Code App. § 183) and Rule F of the Supplemental Rules of Certain Maritime and

Admiralty Claims, and the statutes supplemented thereto and amendatory thereof, and also

contesting liability independently of the limitation of liability claimed in said Petition for any

loss, damage, injury 01° death arising out of an incident which occurred on or after 2018,

       AND said Petition also stating the facts and circumstances upon which said exoneration

from or limitation of liability is claimed, and an Ad Interim Stipulation for Value dated January

4, 2021, executed by Paul McNamara in the sum of $2,000,000, said Ad Interim Stipulation for

Value shall stand as security for all claims and costs against Petitioners and the vessel in the

proceeding,
          Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 48 of 57



        AND it appearing that suits have been filed and/or claims asserted against Petitioners

and/or the vessel for loss of life, damage, injury or destruction alleged to arise out of the

aforesaid voyage,

        now, on motion of Marshall Dennehey Warner Coleman & Goggin, attorneys for
Petitioners, it is

        ORDERED that the above-described Ad interim Stipulation for Value for the benefit of

claimants in the sum of $2,000,000 with interest as security for the amount or value of the

Petitione1°'s interest in the subject vessels, be and the same hereby is approved, and it is fuller

        ORDERED that the Court, upon motion, shall cause due appraisal of such value and may

thereupon order the said security to be increased or reduced if the Court finds the amount thereof

insufficient or excessive, and upon demand, the Court may similarly order such increase or

reduction if it finds that such an order is necessary to carry out the provisions of Title 46 United

States Code § 30501 9183<1*. (formerly 46 United States Code App. § 183), in respect of loss of

life 01° bodily injury, and it is further

        ORDERED that any claimant to these proceedings may, at any time, signify by written

notice, filed with the Court and served upon other parties of record, its dissatisfaction with

Navigators as surety herein. In the event of such notice, Petitioners shall have five (5) business

days of receipt thereof to cause security to be posted in the form provided by the rules of this

Court, failing with the injunction entered concurrently herewith will be vacated as to all

claimants, and the Court will make such further orders as the justice of the cause may require,

and it is further

        ORDERED that such a notice shall be issued by the Clerk of this Court to all persons

asseNting claims with respect to which the Petition seeks exoneration and limitation admonishing

such persons to file their respective claims with the Clerk of the Court in writing, and to serve on
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 49 of 57



the attorneys for Petitioner a copy thereof 011 OI' before the          day of               9   2021,

01' be defaulted, and that if any claimant desires to contest either the right to exoneration from or

limitation of liability, he shall file and serve upon the attorneys for Petitioner an Answer to the

Petition on or before such date, unless his claim has included an Answer to the Petition, so

designated, or be defaulted, and it is further

          OR D ER ED that public notice of the aforesaid admonition be given by publication in the

Philadelphia Legal Intelligencer as provided by the aforesaid Supplemental Rule F, and it is

further

          ORDERED that the further prosecution of any and all suits now pending, and the

institution of any and all suits, actions or legal proceedings of any nature and description

whatsoever in any jurisdiction, and the taking of any steps and the making of any motion in such

suits, actions 01' legal proceedings against Petitioner or against the vessels, or either of them,

except in the present proceeding, in respect of any losses, damages or injuries arising out of said

incident involving the vessel, as alleged in said Petition, be and they hereby are 1'est1'ained,

stayed, and enjoined until the hearing and determination of this proceeding, and it is fuither

          ORDERED that service of this Order as a restraining Order, may be made through the

Post Office by mailing a conformed copy of this Order to the person or persons to be restrained,

O1' to their respective attorneys.




                                                 Signed
                                                                 UNITED STATES DISTRICT JUDGE

Dated this         day of            s   2021
            Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 50 of 57




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                  /

                NOTIQE OF QOMPLAINT FOR EXONERATION FROM OR
                           LIMITATION OF LIABILIEX

        1.      Notice is hereby given that Petitione1°s, Spirit Cruises, LLC and Enteltainment

Cruises, Inc., as owner of the M/V Spirit of Philadelphia, has filed a Complaint pursuant to Title

46, United States Code § 30501 Q      1. claiming the right to exoneration from 01' limitation of

liability for all damage Ol' claims incurred by Malcolm Thomas related to his cruise on

Petitioners' vessel.

       2.       All persons having such claims must file them, as provided in Rule F,

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure, with the Clerk of this Court at the United States District Court, 603 Market Street,

Philadelphia, PA 19106, and sen/e on or mail to the Petitioners' attorneys, Marshall Dennehey

Warner Coleman & Goggin, 2000 Market Street, Philadelphia, PA 19103, a copy thereof at or

before 10:00 a.m. on                         >   2021, or be defaulted. Personal attendance is not

required.
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 51 of 57




        3.     Any claimant desiring to contest the claims of Petitioner must file an answer to

said Complaint, as required by Rule F, Supplemental Rules for Certain Admiralty and Maritime

Claims of the Federal Rules of Civil Procedure, and serve on or mail to Petitione1"s attorneys a

copy.



Dated: Philadelphia, Pennsylvania




                                             CLERK OF THE COURT
                                             UNITED STATES DISTRICT FOR THE
                                             EASTERN DISTRICT OF PENNSYLVANIA




MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
TIMOTHY D. RAU
2000 Market Street, Suite 2300
Philadelphia, PA 19103
tdrau@mdwcg.com
(215) 575-2623
Attorney for Spirit Cruises, LLC and
Entertainment Cruises, Inc.




                                                2
                                                                                                        l
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 52 of 57




MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
Attorneys for Petitioners
Timothy D. Ran
2000 Market Street
Philadelphia, PA 19103
(215) 575-2623

                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS                                              MONITION
OF THE M/V SPIRIT OF PHILADELPHIA
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                               /

THE PRESIDENT OF THE UNITED STATES OF AMERICA TO THE UNITED STATES MARSHALL FOR
THE EASTERN DISTRICT OF PENNSYLVANIA,

GREETINGS:

WHEREAS, a Petition has been filed in the District Could of the United States for the Eastern

District of Pennsylvania on the              day of January, 2021, by Spirit Cruises, LLC and

Entertainment Cruises, Inc. as owner and operator of the M/V Spirit of Philadelphia, claiming

the benefit of exone1'a'Fion from or limitation of liability according to law and as provided in §

30501 (formerly §l83) of Title 46, United States Code and Supplemental Rule F of the

Supplemental Rules for Cellain Admiralty and Maritime Claims and the statutes supplemental

thereto and amendatory thereof, and also contesting its liability independently of the limitation of

liability claimed in said Petition for any loss, damage, injury or death arising out of 01' occurring

on or after 2018 in which the vessel in said Petition also stating the facts and cil'cumstallces on

which said exoneration Hom or limitation of liability is claimed, and an Ad Interim Stipulation
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 53 of 57




for Value dated the 4th day of January, 2021, executed by Paul McNamara, as surety, in the sum

of $2,000,000, the said Ad Interim Stipulation for Value shall stand as security for all claims and

costs against the Petitioners or the vessel in this proceeding, and

       WHEREAS, this Court has ordered that a Monition issue out of and under the Seal of

this Court against all persons claiming damages for any and all losses, damages, injuries 01' death

arising out of or occurring on Ol' after 2018, on O1` in the vicinity of the vessels, as described in

said Petition, citing them to appear before this Court and to file their claims with the Clerk of this

Coult in writing and under oath, and to serve copies thereof on attorneys for the Petitioners on or

before the          day of             3   2021, and directing that any such persons, or their

personal representatives, claiming damages as aforesaid who shall desire to contest the claim of

Petitioners, shall answer said Petition.

       YOU ARE, THEREFORE, COMMANDED to cite all persons claiming damages for

any and all losses, damages, injuries, death and destruction arising out of 01' occurring on O1` after

2018, on or in the vicinity of the vessels as described in said Complaint, to appear before this

Court in writing and under oath, and to serve copies thereof upon Marshall Dennehey Warner

Coleman & Goggin, attorneys for Petitioners, 2000 Market Street, Philadelphia, PA 19103, on or

before the           day of            7   2021, and, if any such persons or their personal

repl'esentatives shall desire to contest the claim of Petitioners, to answer said Petition on or

before the said date, or within such further time as this Court may grant, and to have such other

and further relief as may be due them.

       AND what you have done in the premises, do you then make return to this Court together

with this Writ.




                                                  2
         Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 54 of 57




       Witness the Honorable                                   7   Judge of the District Court of

the United States for the Eastern District of Pennsylvania,             day of           5   2021,

and the independence of the United States two hundred and forty four.




       Signature stamp of:
                              CLERK OF COURT.




MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
Attorneys for Petitioner, McLean Contracting
Timothy D. Rau
2000 Market Street
Philadelphia, PA 19103
(215) 575-2623
tdrau@mdwcg.com




                                                3
          Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 55 of 57




MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
Aftorneysfor Petitioners
Timothy D. Rau
2000 Market Street
Fhiladelphia, PA 19103
(215) 575-2623

                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA



IN THE MATTER OF THE PETITION
OF SPIRIT CRUISES, LLC AND ENTERTAINMENT
CRUISES, INC. AS OWNERS                                              AD INTERIM
OF THE M/V SPIRIT OF PHILADELPHIA                               STIPULATION OF VALUE
FOR EXONERATION FROM, OR
LIMITATION OF, LIABILITY
                                  /



         As security in the above captioned matter now pending in the United States District Court

for the Eastern District of Pennsylvania, in admiralty, captioned "IN THE MATTER OF THE

PETITION OF SPIRIT CRUISES, INC. AND ENTERTAINMENT CRUISES, LLC, AS

OWNERS OF THE VESSEL M/V SPIRIT OF PHILADELPHIA FOR EXONERATION FROM

AND LIMITATION OF LIABILITY," the undersigned, as underwriters at interest, hereby

agreel

         1.     In the event a final decree (after all appeals, if any) is entered in this action in

favor of any potential claimants against Spirit Cruises, Inc, and/or Entertainment Cruises, LLC,

("Spil'it") for losses caused in connection with the M/V Spirit QfPhiIadeZphia (the "Vessel") and

the July 14, 2018 event, described more fully in Spirit's Complaint, the undersigned issuers of

the below referenced insurance policies, in accordance with their respective shares under said
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 56 of 57




policies as stated below, agree to pay and satisfy the final decree up to and not exceeding

US$2,000,000 and interest, as required.

               This letter of undertaking shall also serve as security for costs within the meaning

of Rule F(1) of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure and interest thereon at the required rate.

       3.      Nothing contained in paragraphs l or 2 is intended to prohibit the undersigned

underwriters (a) from filing a bond in form and sufficiency of surety satisfactory to this Couit in

an amount up to and not exceeding US$2,000,000, as security for Spi1°it's interest in the Vessel

and/01° (b) for costs in an amount to be set by the Court pursuant to Rule F(1) of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure.

               Nothing contained in paragraphs 1 or 2 is intended to prohibit the undersigned

underwriters from depositing the Vessel into the registry of the Court, Of' into the possession of a

trustee designated by this Court, for the benefit of claimants as allowed under Supplemental Rule

F(1)(b)-

       5.      In the event the bonds referred to in paragraph 3 are filed, or in the event that the

Vessel is deposited into the registry of the Court or into the possession of a Court appointed

trustee, as referenced in paragraph 4 then the undersigned shall have no further obligation under

paragraphs 1 or 2.

       6.      This agreement and undertaking shall be governed by the laws of this Court. The

undersigned underw1°ite1°s hereby consent to be sued on this agreement and undertaking in this

Court and submit themselves to the jurisdiction of this Court on this letter only and for no other

purpose. Service of process in any action on this agreement may be made on the undersigned

                                                 2
                                                                                                   l
           Case 2:21-cv-00049-MSG Document 1 Filed 01/06/21 Page 57 of 57




underwriters by service upon The Hartford, One Penn Plaza, 32nd Floor, New York, NY 10119

by U.S. certified mail, return receipt requested.

          7.   This letter is written entirely without prejudice to any rights to defenses which

said Vessel or Spirit may have, none of which are to be regarded as waived.




Dated :           7   2021            Navigators
                                      Policy #ny18MPK153808()1
                                      Marine Primary Protection & Indemnity and Marine
                                      Bumpershoot and Excess Liabilities


                                       IWmZWZQ4/0M¢»                     1/4/2021
                                        y:




                                                    3
